EXHIBIT 10.8

Execution Version

AMENDED AND RESTATED INVESTMENT AGREEMENT

by and among

AMC ENTERTAINMENT HOLDINGS, INC.,
SLA CM AVATAR HOLDINGS, L.P.

and
SARGAS INVESTMENT PTE.
Dated as of July 31, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article I DEFINITIONS1

Section 1.01.Definitions1

Section 1.02.General Interpretive Principles13

Article II EXCHANGE OF THE NOTES13

Section 2.01.Exchange of the Notes13

Section 2.02.Closing13

Article III REPRESENTATIONS AND WARRANTIES15

Section 3.01.Representations and Warranties of the Company15

Section 3.02.Representations and Warranties of the Purchaser23

Article IV ADDITIONAL AGREEMENTS26

Section 4.01.Taking of Necessary Action26

Section 4.02.Intentionally Omitted26

Section 4.03.Intentionally Omitted26

Section 4.04.Securities Laws26

Section 4.05.Lost, Stolen, Destroyed or Mutilated Securities27

Section 4.06.Antitrust Approval27

Section 4.07.Board Nomination; Observer; Committees28

Section 4.08.Intentionally Omitted32

Section 4.09.Financing Cooperation32

Section 4.10.Certain Tax Matters34

Section 4.11.Section 16 Matters34

Section 4.12.D&O Indemnification / Insurance Priority Matters35

Section 4.13.Intentionally Omitted36

Section 4.14.Transfers of SL Securities that are Global Securities36

Section 4.15.Par Value36

Section 4.16.Participation Rights36

Section 4.17.Intentionally Omitted39

Section 4.18.Standstill39

Section 4.19.Indenture Amendments and Supplements; Cooperation43

Section 4.20.Anti-Takeover Provisions43

Section 4.21.Tax Treatment43

Section 4.22.Indemnification43

Section 4.23.Certain Amendments45

Section 4.24.Intentionally Omitted45

.

45

Article V REGISTRATION RIGHTS45

Section 5.01.Registration Statement45

Section 5.02.Registration Limitations and Obligations46

Section 5.03.Registration Procedures51

i

--------------------------------------------------------------------------------

Section 5.04.Expenses55

Section 5.05.Registration Indemnification55

Section 5.06.Facilitation of Sales Pursuant to Rule 14457

Article VI MISCELLANEOUS58

Section 6.01.Survival of Representations and Warranties58

Section 6.02.Notices58

Section 6.03.Entire Agreement; Third Party Beneficiaries; Amendment59

Section 6.04.Counterparts60

Section 6.05.Public Announcements60

Section 6.06.Expenses60

Section 6.07.Successors and Assigns60

Section 6.08.Governing Law; Jurisdiction; Waiver of Jury Trial61

Section 6.09.Severability62

Section 6.10.Specific Performance62

Section 6.11.Headings62

Section 6.12.Non-Recourse62



Exhibit A: Form of Amended and Restated Indenture

Exhibit B-1: Form of Joinder (Closing Assignments to Affiliates of Purchaser)

Exhibit B-2: Form of Joinder (Post-Closing Assignments to Affiliates of
Purchaser)

Exhibit B-3: Form of Joinder (Assignments of Registration Rights)

Exhibit C: Form of Amended and Restated Issuer Agreement

Exhibit D: Intentionally Omitted

Exhibit E: Intentionally Omitted

Annex A: Plan of Distribution



ii

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This AMENDED AND RESTATED INVESTMENT AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of July 31, 2020, is by and among (i) AMC Entertainment Holdings, Inc., a
Delaware corporation (together with any successor or assign pursuant to
Section 6.07, the “Company”), (ii) SLA CM Avatar Holdings, L.P., a Delaware
limited partnership (“SLA Purchaser”) and (iii) Sargas Investment Pte. Ltd, a
Singapore private company limited by shares (“Sargas Purchaser” and together
with SLA Purchaser and their successors and any Affiliate that becomes a
Purchaser party hereto in accordance with Section 6.07, collectively, the
“Purchaser”). Capitalized terms not otherwise defined where used shall have the
meanings ascribed thereto in Article I. This Agreement serves to amend and
restate the Investment Agreement, dated as of September 14, 2018, in full.

WHEREAS, the Purchaser desires to surrender $600,000,000 aggregate principal
amount of the Company’s 2.95% Convertible Notes due 2024 (the “Original Notes”)
for cancellation, and in exchange the Company desires to issue to the Purchaser,
$600,000,000 aggregate principal amount of the Company’s 2.95% Convertible
Senior Secured Notes due 2026 (referred to herein as the “Note” or the “Notes”)
in the form attached to the Indenture and to be issued in accordance with the
terms and conditions of the Indenture and this Agreement; and

WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

Article I 

DEFINITIONS
Section 1.01.Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Action” shall have the meaning set forth in Section 4.22(a).

“Additional Investment” shall have the meaning set forth in Section 4.16(a).

“Additional Investment Agreement” shall have the meaning set forth in
Section 4.16(a).

“Additional Securities” shall have the meaning set forth in Section 4.16(a).

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, (i) the Company and the
Company’s Subsidiaries shall not be



--------------------------------------------------------------------------------

considered Affiliates of the Purchaser or any of the Purchaser’s Affiliates (and
vice versa), (ii) the Sargas Purchaser and its Affiliates shall not be
considered Affiliates of the Purchaser or any of the Purchaser’s Affiliates (and
vice versa), (iii) for purposes of the definitions of “Beneficially Own”,
“Registrable Securities”, “Silver Lake Group”, “Standstill Period” and “Third
Party” and Sections 3.02(d), 3.02(f), 4.06, 4.07, 4.16 and 6.07 no portfolio
company of any Affiliate of Silver Lake Group, L.L.C. that serves as general
partner of, or manages or advises, any investment fund or other investment
entity Affiliated with Silver Lake Group, L.L.C., the Purchaser or their
respective Affiliates shall be deemed an Affiliate of the Purchaser and its
other Affiliates (and vice versa) so long as such portfolio company (x) has not
been directed, encouraged, instructed, assisted, advised or supported by, or
coordinated with, the Purchaser or any of its Affiliates or any SL Person in
carrying out any act prohibited by this Agreement or the subject matter of
Section 4.18, (y) is not a member of a group (as such term is defined in
Section 13(d)(3) of the Exchange Act) with either the Purchaser or any of its
Affiliates with respect to any securities of the Company, and (z) has not
received from the Purchaser or any Affiliate of the Purchaser or any SL Person,
directly or indirectly, any Evaluation Material (as defined in the New
Confidentiality Agreement) concerning the Company or its business, and (iv) no
portfolio company of any Affiliate of Wanda or any investment fund or other
investment entity Affiliated with Wanda or its Affiliates shall be deemed an
Affiliate of Wanda and its other Affiliates (and vice versa). As used in this
definition, “control” (including its correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

“Agreement” shall have the meaning set forth in the preamble hereto.

“Available” shall mean, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities and there is not a notice
from the Company described in Section 5.03(c) in effect with respect to
discontinuing dispositions of Registrable Securities.

“Beneficially Own”, “Beneficially Owned”, “Beneficial Ownership” or “Beneficial
Owner” shall have the meaning set forth in Rule 13d-3 of the rules and
regulations promulgated under the Exchange Act; provided, however, for purposes
of this Agreement, the Purchaser or any of its Affiliates or any other person
who Beneficially Owns Notes shall at all times be deemed to have Beneficial
Ownership of shares of Class A Common Stock issuable upon conversion of the
Notes Beneficially Owned by them, irrespective of any non-conversion period
specified in the Notes or this Agreement or any restrictions on transfer or
voting contained in this Agreement.

“Blackout Period” shall mean in the event that the Company determines in good
faith that any registration or sale pursuant to any Registration Statement could
reasonably be expected to materially adversely affect or materially interfere
with any bona fide financing of the Company or any bona fide material
transaction under consideration by the Company or would

2

--------------------------------------------------------------------------------

require disclosure of information that has not been, and is not otherwise then
required to be, disclosed to the public, the premature disclosure of which would
adversely affect the Company in any material respect, or the Registration
Statement is otherwise not Available for use (in each case as determined by the
Company in good faith after consultation with outside counsel), a period of up
to sixty (60) days; provided, that a Blackout Period may not be called by the
Company more than twice in any period of twelve (12) consecutive months and the
aggregate length of Blackout Periods in any period of twelve (12) consecutive
months may not exceed ninety (90) days.

“Board of Directors” shall mean the board of directors of the Company or any
duly authorized committee of the board of directors of the Company.

“Bribery Act” shall have the meaning set forth in Section 3.01(j).

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in The City of New York, New York or San Francisco,
California are authorized or obligated by law or executive order to remain
closed.

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act), directly or
indirectly, first obtains after the date hereof Beneficial Ownership of Voting
Stock representing more than fifty percent (50%) of the total voting power of
the Company’s Voting Stock, or (iii) the Company consummates any merger,
consolidation or similar transaction, unless the stockholders of the Company
immediately prior to the consummation of such transaction continue to hold (in
substantially the same proportion as their ownership of the Company Common Stock
immediately prior to the transaction, other than changes in proportionality as a
result of any cash/stock election provided under the terms of the definitive
agreement regarding such transaction) more than fifty percent (50%) of all of
the voting power of the outstanding Voting Stock of the surviving or resulting
entity in such transaction immediately following the consummation of such
transaction; provided, that, notwithstanding the foregoing, the transactions
contemplated by the Transaction Agreements, including the acquisition of the
Notes, any disposition of such Notes upon the conversion thereof, any
acquisition of Class A Common Stock upon conversion of the Notes, any deemed
acquisition or disposition in connection therewith, and all transactions with
the Company related thereto, shall not be deemed to constitute a Change in
Control hereunder.

“Class A Common Stock” means the Class A common stock of the Company, par value
$0.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$0.01 per share.

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Code” shall have the meaning set forth in Section 3.01(m)(ii).

3

--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in the Indenture.

“Collateral Agent” shall mean U.S. Bank National Association, or another
institutional trustee to be selected by the Company with the prior written
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed.

“Committee” shall have the meaning set forth in Section 4.07(g).

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” means the Class A Common Stock and the Class B Common
Stock of the Company, par value $0.01 per share.

“Company Preferred Stock” means the preferred stock of the Company, par value
$0.01 per share.

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

“Conversion Price” shall have the meaning set forth in the Indenture.

“Conversion Rate” shall have the meaning set forth in the Indenture.

“Copyright Security Agreement” means that certain Copyright Security Agreement,
dated as of the Closing Date, by and between American Multi-Cinema, Inc. and the
Collateral Agent.

“Covered Persons” shall have the meaning set forth in Section 4.07(h).

“DGCL” shall mean the Delaware General Corporation Law, as amended.

“Eligible Participation Holders” shall have the meaning set forth in
Section 5.02(c).

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Securities” shall have the meaning set forth in Section 4.16(a).

“Executive Session” shall have the meaning set forth in Section 4.07(f).

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.18(a)(iv).

“FCPA” shall have the meaning set forth in Section 3.01(j).

“First Lien Intercreditor Agreement” shall have the meaning set forth in the
Indenture.

4

--------------------------------------------------------------------------------

“First Lien/Second Lien Intercreditor Agreement” shall have the meaning set
forth in the Indenture.

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

“GAAP” shall mean U.S. generally accepted accounting principles.

“Global Security” shall have the meaning set forth in the Indenture.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

“Guarantee” shall have the meaning set forth in the Indenture.

“Guarantor” shall have the meaning set forth in the Indenture.

“Holder” shall have the meaning set forth in the Indenture.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Improvements” shall have the meaning set forth in Section 3.01(q)(ii).

“Indemnification Notice” shall have the meaning set forth in Section 4.22(b).

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

“Indemnitee” shall have the meaning set forth in Section 4.22(a).

“Indenture” shall mean an amended and restated indenture in the form attached
hereto as Exhibit A.

“Independence Requirements” shall have the meaning set forth in Section 4.07(g).

“Initial Registration Statement” shall have the meaning set forth in
Section 5.01(a).

“Initiating Holder” shall have the meaning set forth in Section 5.02(c).

“Intellectual Property” shall have the meaning set forth in Section 3.01(p)(i).

“IRS” shall mean the Internal Revenue Service.

“Issuer Agreement” shall have the meaning set forth in Section 4.09(a).

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all or a portion of the rights and
obligations of a Purchaser under this

5

--------------------------------------------------------------------------------

Agreement, in the applicable form and substance for the circumstances as
described and set forth on Exhibit B-1, Exhibit B-2 or Exhibit B-3 attached
hereto, as applicable, or such other form as may be agreed to by the Company and
the Purchaser.

“Knowledge” shall mean the actual knowledge, after reasonable inquiry of their
respective direct reports, of the Company’s Chief Executive Officer, Chief
Financial Officer and General Counsel.

“Leased Real Property” shall have the meaning set forth in Section 3.01(q)(i).

“Lien” shall have the meaning set forth in the Indenture.

“Losses” shall mean all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement.

“Majority in Interest of Selling Holders” shall mean the Initiating Holder(s)
and/or Participating Holders for a particular offering that hold a majority of
the applicable Subject Securities being offered and sold by all Initiating
Holder(s) and Participating Holders (e.g., if Notes are being offered and sold,
a majority of the Notes being offered and sold).

“Management Piggyback Waiver” shall mean a waiver to the Management Stockholders
Agreement that was executed in connection with the Investment Agreement, dated
as of September 14, 2018, among the Company and Affiliates of the Silver Lake
Group.

“Management Stockholders Agreement” shall mean the Management Stockholders
Agreement of the Company, dated as of August 30, 2012, as amended on December
17, 2013, by and between the Company and the other parties thereto, as giving
effect to the Management Piggyback Waiver.

“Marketed Underwritten Offering” shall mean an Underwritten Offering involving
reasonable and customary marketing efforts in excess of forty-eight hours by the
Company and the underwriters.

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have had or would reasonably be expected to
have a material adverse effect on the business, assets, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole,
other than any event, change or development resulting from or arising out of the
following: (a) events, changes or developments generally affecting the economy,
the financial or securities markets, or political, legislative or regulatory
conditions, in each case in the United States or elsewhere in the world, (b)
events, changes or developments in the industries in which the Company or any of
its Subsidiaries conducts its business, (c) any adoption, implementation,
promulgation, repeal, modification, reinterpretation or proposal of any rule,
regulation, ordinance, order, protocol or any other law of or by any national,
regional, state or local Governmental Entity, or market administrator, (d) any
changes in GAAP or accounting standards or interpretations thereof, (e)
earthquakes, any weather-related or other force majeure event or natural
disasters or outbreak or escalation of hostilities or acts of war or terrorism,
(f) the announcement or the existence of, compliance with or performance under,
this Agreement or

6

--------------------------------------------------------------------------------

the transactions contemplated hereby, (g) COVID-19 or any law, directive,
pronouncement or guideline issued by a Governmental Entity, the Centers for
Disease Control and Prevention, the World Health Organization or industry group
providing for business closures, changes to business operations,
“sheltering-in-place” or other restrictions that relate to, or arise out of the
COVID-19 pandemic or any change in such law, directive, pronouncement or
guideline or interpretation thereof following the date of this Agreement or the
Company’s or any of its Subsidiaries’ compliance therewith, (h) any change, in
and of itself, in the market price or trading volume of the Company’s securities
or in its credit ratings (it being understood that so long as they are not
otherwise excluded by this Agreement, the facts or occurrences giving rise to or
contributing to such change may be deemed to constitute, or be taken into
account in determining whether there has been, or is reasonably expected to be,
a Material Adverse Effect, to the extent permitted by this definition), (i) any
taking of any action (x) required by this Agreement or (y) at the express
written request of the Purchaser, or (j) any failure by the Company to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided, that the exception in this clause
(i) shall not prevent or otherwise affect a determination that any event,
change, effect or development underlying such failure has resulted in a Material
Adverse Effect so long as it is not otherwise excluded by this definition);
except, in each case with respect to subclauses (a) through (e), to the extent
that such event, change or development disproportionately affects the Company
and its Subsidiaries, taken as a whole, relative to other similarly situated
companies in the industries in which the Company and its Subsidiaries operate.

“Minimum Ownership Threshold Test” shall mean that, at the time of
determination, the Silver Lake Group collectively Beneficially Owns at least
twenty-five percent (25%) of the number of outstanding shares of Company Common
Stock Beneficially Owned by the Silver Lake Group collectively immediately
following the Post-Closing Syndication (assuming, at both the time of
determination and immediately following the Post-Closing Syndication, the
conversion of the Notes or Original Notes, as the case may be, into Class A
Common Stock on a full physical basis).

“New Confidentiality Agreement” shall mean the confidentiality agreement entered
into by the Company, the Purchaser and an Affiliate of the Purchaser dated as of
September 14, 2018.

“Nominating and Corporate Governance Committee” shall mean the Nominating and
Corporate Governance Committee of the Board of Directors.

“Note” or “Notes” shall have the meaning set forth in the preamble hereto.

“NYSE” shall mean the New York Stock Exchange.

“OFAC” shall have the meaning set forth in Section 3.01(j).

“Offer Notice” shall have the meaning set forth in Section 4.16.

“Offering Terms” shall have the meaning set forth in Section 5.02(c).

“Orderly Sale Amount” shall have the meaning set forth in Section 5.02(d).

7

--------------------------------------------------------------------------------

“Owned Real Property” shall have the meaning set forth in Section 3.01(q)(i).

“Participating Holder” shall have the meaning set forth in Section 5.02(c).

“Participation Notice” shall have the meaning set forth in Section 4.16.

“Participation Notice Period” shall have the meaning set forth in Section 4.16.

“Participation Percentage” shall mean a fraction, the numerator of which is the
number of shares of Company Common Stock Beneficially Owned by the Silver Lake
Group and/or the Sargas Purchaser and its Affiliates, collectively, as of the
date of the Offer Notice (assuming the conversion of the Notes into Class A
Common Stock on a full physical basis), and the denominator of which is the
aggregate number of shares of Company Common Stock issued and outstanding as of
such time (calculated in accordance with Rule 13d-3 of the Exchange Act for the
purposes of determining the Silver Lake Group’s and the Sargas Purchaser and
their Affiliates’ collective percentage ownership of the Company Common Stock).

“Permitted Lien” shall have the meaning set forth in the Indenture.

“Permitted Loan” means a mortgage, hypothecation, and/or pledge of the Notes
and/or the shares of Class A Common Stock issuable or issued upon conversion of
the Notes in respect of one or more bona fide loans by a Purchaser (or a
controlled or controlling Affiliate of a Purchaser).

“Permitted Transaction” means the entry by a Purchaser (or a controlled or
controlling Affiliate of a Purchaser) into any total return swap, asset swap or
other derivative transaction or repurchase or reverse repurchase transaction
with one or more financial institutions, which may or may not be secured by a
pledge, hypothecation or other grant of security interest in the Notes and/or
the shares of Company Common Stock and/or related assets and/or cash, cash
equivalents and/or letters of credit, including, without limitation, any
transaction pursuant to which a Purchaser or such controlled Affiliate, as
applicable, transfers Notes and/or shares of Company Common Stock held by it,
provided, that such Purchaser or such controlled Affiliate retains the economic
effects of ownership of such Notes and/or shares of Company Common Stock
following any such transfer.

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

“Personal Data” shall have the meaning set forth in Section 3.01(p)(ii).

“Piggyback Holders” shall mean Wanda and any Affiliate of Wanda who is a direct
transferee of Piggyback Shares from Wanda or another Piggyback Holder, in each
case who is a holder of “piggyback” rights under Section 3(b) of the Wanda
Registration Rights Agreement.

8

--------------------------------------------------------------------------------

“Piggyback Rights” shall mean the “piggyback” rights granted to certain holders
of the Company’s Class A Common Stock and Class B Common Stock pursuant to
Section 3(b) of the Wanda Registration Rights Agreement after giving effect to
the Wanda Piggyback Amendment related thereto.

“Piggyback Shares” shall mean shares of Class A Common Stock that are held as of
September 14, 2018 (after giving effect to the repurchase contemplated by the
Wanda Repurchase Agreement) or that are issued upon conversion of shares of
Class B Common Stock that are held as of September 14, 2018 (after giving effect
to such repurchase) by Wanda, in each case together with any shares of Class A
Common Stock issued upon any stock split, stock dividend or other distribution
or in connection with a combination of shares, in each case, which shares of
Class A Common Stock or other securities have not after September 14, 2018 been
transferred, other than a direct transfer to an Affiliate of Wanda.

“Piggyback Termination Date” shall mean the date that the Piggyback Holders
first cease to Beneficially Own at least 15% of the outstanding shares of
Company Common Stock.

“Plan of Distribution” shall mean the plan of distribution substantially in the
form attached hereto as Annex A.

“Post-Closing Syndication” shall mean, the sale, assignment, disposition and/or
transfer of the Original Notes on September 14, 2018 in an amount equal to
$150,000,000 to the Sargas Purchaser.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Designee” shall mean an individual then serving on the Board of
Directors pursuant to the exercise of the SLA Purchaser’s rights pursuant to
Section 4.07(a)(i) and/or Section 4.07(e), together with any designee(s) of the
SLA Purchaser who is then standing for election to the Board of Directors
pursuant to Section 4.07(a)(i) or who is being proposed for election by the SLA
Purchaser pursuant to Section 4.07(e). For the avoidance of doubt, only one
person may be a Purchaser Designee at any point in time.

“Real Property Leases” shall have the meaning set forth in Section 3.01(q)(i).

“Registrable Securities” shall mean the Subject Securities; provided, that any
Subject Securities will cease to be Registrable Securities upon the earliest of
(a) when such Subject Securities have been sold or otherwise disposed of
pursuant to an effective Registration Statement or in compliance with Rule 144,
(b) upon the later of the date (i) in the case of Subject Securities held by the
Purchaser, no Purchaser Designee is on the Board of Directors and (ii) such
Subject Securities are held or Beneficially Owned by any Person that together
with its Affiliates Beneficially Own Subject Securities representing less than
(x) 1.0% of the outstanding shares of Company Common Stock as of such time and
such Subject Securities, and all Subject Securities Beneficially Owned by any
Affiliate of such party, are freely transferable under Rule 144 without regard
to volume or manner of sale limits or public information requirements (and, in
the case of the Notes, such Subject Securities may be represented by an
Unrestricted Global Security (as defined in the Indenture) when sold) and (y)
$75,000,000 in aggregate principal

9

--------------------------------------------------------------------------------

amount of Notes (subject to the first proviso in Section 5.02(c) and the proviso
in Section 5.02(g)), or (c) when such Subject Securities cease to be
outstanding; provided, further, that any securities that have ceased to be
Registrable Securities in accordance with the foregoing definition shall not
thereafter become Registrable Securities and any securities that are issued or
distributed in respect of securities that have ceased to be Registrable
Securities are not Registrable Securities.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, filing and listing fees,
printing expenses, fees and disbursements of counsel (including local counsel if
required) and independent public accountants for the Company and of a single
counsel for the holders of Registrable Securities, fees and expenses incurred by
the Company in connection with complying with state securities or “blue sky”
laws, fees of the Financial Industry Regulatory Authority, Inc., all the
Company’s internal expenses, transfer taxes, and fees of transfer agents and
registrars, but excluding any underwriting discounts and commissions, agency
fees, brokers’ commissions and transfer taxes, in each case to the extent
applicable to the Registrable Securities of the selling holders provided that
Registration Expenses shall not include more than $50,000 per offering of fees
and disbursements of counsel and other advisors for the holders of Registrable
Securities.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

“ROFR Agreement” shall mean the Right of First Refusal Agreement entered into by
the Purchaser and/or one or more of its Affiliates, the Company and certain
stockholders of the Company dated as of the date hereof.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 4.12 Person” shall have the meaning set forth in Section 4.12.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

10

--------------------------------------------------------------------------------

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, by and among the Company, the Guarantors and the Collateral Agent.

“Security Documents” means, collectively, the Copyright Security Agreement,
Security Agreement, the Trademark Security Agreement, the First Lien
Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement,
other security agreements relating to the Collateral and the mortgages and
instruments filed and recorded in appropriate jurisdictions to preserve and
protect the Liens on the Collateral (including, without limitation, financing
statements under the Uniform Commercial Code of the relevant states) applicable
to the Collateral, each for the benefit of the Collateral Agent, as amended,
amended and restated, modified, renewed, replaced or otherwise modified from
time to time.

“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).

“Silver Lake Group” shall mean the SLA Purchaser together with its Affiliates,
including SL Affiliates.

“Silver Lake Indemnitors” shall have the meaning set forth in Section 4.12.

“SL Affiliate” shall mean any Affiliate of Silver Lake Group, L.L.C. that serves
as general partner of, or manages or advises, any investment fund or other
investment entity Affiliated with Silver Lake Group, L.L.C. that has a direct or
indirect investment in the Company.

“SL Director” shall mean the Purchaser Designee who is serving on the Board of
Directors.

“SL Observer” shall have the meaning in Section 4.07(f).

“SL Person” shall mean any SL Director or SL Observer.

“SL Securities” shall have the meaning set forth in the Indenture.

“SLTM” shall mean Silver Lake Technology Management, L.L.C. or a successor
thereto.

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) the date that is nine (9) months
following such time as there is no Purchaser Designee serving on the Board of
Directors (and as of such time the Purchaser no longer has board nomination
rights pursuant to this Agreement or otherwise irrevocably waives in a writing
delivered to the Company all of such rights) and (B) September 14, 2021, (ii)
the effective date of a Change in Control and (iii) ninety (90) days after the
date on which the Purchaser and its Affiliates do not Beneficially Own any Notes
or any shares of Company Common Stock (other than any shares of Company Common
Stock issued to any person as compensation for their service on the Board of
Directors).

“Subject Securities” shall mean (i) the shares of Class A Common Stock issuable
or issued upon conversion of the Notes; (ii) any other shares of Company Common
Stock or

11

--------------------------------------------------------------------------------

Additional Securities acquired by the Purchaser after the effective date of this
Agreement at a time when such Purchaser or its Affiliates hold other Registrable
Securities; and (iii) any securities issued as (or issuable upon the conversion,
exercise or exchange of any warrant, right or other security that is issued as)
a dividend, stock split, combination or any reclassification, recapitalization,
merger, consolidation, exchange or any other distribution or reorganization with
respect to, or in exchange for, or in replacement of, the securities referenced
in clause (i) or (ii) (without giving effect to any election by the Company
regarding settlement options upon conversion) above or this clause (iii).

“Subsidiary” shall mean, with respect to any Person, (a) any other Person of
which fifty percent (50%) or more of the shares of the voting securities or
other voting interests are owned or controlled, or the ability to select or
elect fifty percent (50%) or more of the directors or similar managers is held,
directly or indirectly, by such first Person or one or more of its Subsidiaries,
or by such first Person, or by such first Person and one or more of its
Subsidiaries, or (b) any other Person of which such Person or any Subsidiary of
such Person is a managing member or general partner.

“Take-Down Notice” shall have the meaning set forth in Section 5.02(c).

“Take-Down Participation Notice” shall have the meaning set forth in
Section 5.02(c).

“Target Registration Date” shall have the meaning set forth in Section 5.01(a).

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

“Third Party” shall mean a Person other than any member of the Silver Lake Group
or any of their respective Affiliates.

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the Closing Date, by and between American Multi-Cinema, Inc. and the
Collateral Agent.

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

“Transactions” shall have the meaning set forth in Section 3.01(c).

“Trustee” shall mean U.S. Bank National Association, or another institutional
trustee to be selected by the Company with the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed.

12

--------------------------------------------------------------------------------

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, however, that, at any
time, if by reason of mandatory provisions of law, any or all of the perfection
or priority of the Collateral Agent’s security interest in any item or portion
of the Collateral is governed by the Uniform Commercial Code as in effect in a
U.S. jurisdiction other than the State of New York, the term means the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions.

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

“Wanda” shall mean Dalian Wanda Group Co., Ltd.

“WKSI” shall mean a “well known seasoned issuer” as defined under Rule 405.

Section 1.02.General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For the avoidance of
doubt, notwithstanding anything in this Agreement to the contrary, none of the
Notes will have any right to vote, or except as expressly set forth in
Section 10.02(b) of the Indenture any right to receive any dividends or other
distributions that are made or paid to the holders of the shares of Company
Common Stock.
Article II 

EXCHANGE OF THE NOTES
Section 2.01.Exchange of the Notes. Subject to the terms and conditions of this
Agreement, at the Closing, occurring simultaneously with the execution of this
Agreement, the Company is issuing to (i) the SLA Purchaser $450,000,000
aggregate principal amount of Notes and in exchange the SLA Purchaser is
surrendering for cancellation $450,000,000 aggregate principal amount of the
Company’s 2.95% Convertible Notes due 2024 and (ii) the Sargas Purchaser
$150,000,000 aggregate principal amount of Notes, and in exchange the Sargas
Purchaser is surrendering for cancellation $150,000,000 aggregate principal
amount of the Company’s 2.95% Convertible Notes due 2024.
Section 2.02.Closing.

13

--------------------------------------------------------------------------------

(a)The closing (the “Closing”) of the exchange of the Notes hereunder is taking
place at the offices of Weil, Gotshal & Manges LLP located at 767 Fifth Avenue,
New York, NY 10153 on the date hereof, simultaneously with the execution of this
Agreement (such date is sometimes referred to herein as the “Closing Date”).
(b)To effect the exchange of Notes, upon the terms and subject to the conditions
set forth in this Agreement, at the Closing:
(i)The Company is executing and delivering, and has instructed the Trustee to
execute and deliver, the Indenture. The Company is simultaneously delivering the
fully executed Indenture to the Purchaser, against surrender and cancellation in
full by or on behalf of the Purchaser of six hundred million dollars
($600,000,000) aggregate principal amount of the Company’s 2.95% Convertible
Notes due 2024.
(ii)The Company is (A) depositing $450,000,000 aggregate principal amount of
Notes in book entry form on the books of The Depository Trust Company without
restrictive legends and bearing an unrestricted CUSIP, in (x) the name of the
SLA Purchaser, (y) the name of the Custodian (as defined in the Issuer
Agreement) as record holder for the SLA Purchaser’s beneficial interest in the
Notes or (z) the name of a collateral agent for the lenders of a Permitted Loan,
and (B) issuing $150,000,000 in aggregate principal amount of Notes in the form
of physical securities in the name of the Sargas Purchaser.
(iii)The Company and the Guarantors, are executing and delivering to the
Purchaser each of the Transaction Agreements.
(iv)The Purchaser is delivering to the Company duly completed and executed IRS
Form W-9 or applicable IRS Form W-8 (or any successor form).
(v)Weil, Gotshal & Manges LLP, counsel for the Company, shall have furnished to
the Purchasers its opinion, dated as of the Closing Date and addressed to the
Purchasers, in form and substance satisfactory to the Purchasers.
(vi)Husch Blackwell LLP, counsel for the Guarantors organized under the laws of
Kansas and Missouri, shall have furnished to the Purchasers its opinion, dated
as of the Closing Date and addressed to the Purchasers, in form and substance
satisfactory to the Purchasers.
(vii)Quarles & Brady, LLP, counsel for the Guarantor organized under the laws of
the State of Arizona, shall have furnished to the Purchasers its opinion, dated
as of the Closing Date and addressed to the Purchasers, in form and substance
satisfactory to the Purchasers.
(viii)Except as otherwise contemplated by the Security Documents and/or the
Indenture, each document (including any Uniform Commercial Code financing
statement) required by the Security Documents, or under law, in each case, to be
filed, registered or recorded, or delivered for filing on or prior to the

14

--------------------------------------------------------------------------------

Closing Date, including filings in the U.S. Patent and Trademark Office and the
U.S. Copyright Office, in order to create in favor of the Collateral Agent, for
the benefit of the Trustee and the holders of the Notes, a perfected
first-priority lien and security interest in the Collateral that can be
perfected by the making of such filings, registrations or recordations, prior
and superior to the right of any other person (subject to Permitted Lien), shall
be executed and in proper form for filing, registration or recordation.
(ix)Prior to or on the Closing Date, the Company shall have furnished to the
Purchaser such further information, certificates and documents as the Purchaser
may reasonably request.
Article III 

REPRESENTATIONS AND WARRANTIES
Section 3.01.Representations and Warranties of the Company. Except as disclosed
in the Company Reports filed with or furnished to the SEC and publicly available
prior to the date hereof (excluding in each case any disclosures set forth in
the risk factors or “forward-looking statements” sections of such reports, and
any other disclosures included therein to the extent they are predictive or
forward-looking in nature), the Company represents and warrants to the
Purchaser, as of the date hereof, as follows:
(a)Existence and Power.
(i)The Company and each Guarantor is duly organized, validly existing and in
good standing under the laws of the State of Delaware or its respective
jurisdiction of organization and has all requisite corporate or other applicable
power and authority to enter into each Transaction Agreement to which it is
party and to consummate the Transactions. The Company and each Guarantor has all
requisite corporate or other applicable power and authority to own, operate and
lease its properties, rights and assets and to carry on its business as it is
being conducted on the date of this Agreement.
(ii)Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, the Company and each Guarantor has been duly qualified as a
foreign corporation or other entity for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, rights and assets or conducts any business so as to require
such qualification. Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect, each Subsidiary of the Company that is a
“significant subsidiary” (as defined in Rule 1.02(w) of the SEC’s Regulation
S-X) has been duly organized and is validly existing in good standing (to the
extent that the concept of “good standing” is recognized by the applicable
jurisdiction) under the laws of its jurisdiction of organization.
(b)Capitalization. All the outstanding shares of capital stock of the Company
and each of its Subsidiaries have been duly and validly authorized and issued
and are fully paid

15

--------------------------------------------------------------------------------

and nonassessable, and except as otherwise set forth in the Company Reports, all
outstanding shares of capital stock or membership interests of the Subsidiaries
are owned by the Company either directly or through wholly owned Subsidiaries
and are free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances.
(c)Authorization. The execution, delivery and performance of this Agreement, the
Indenture, the Notes, the Security Documents and each Issuer Agreement (the
“Transaction Agreements”) and the consummation of the transactions contemplated
herein and therein (collectively, the “Transactions”) have been duly authorized
by the Board of Directors and all other necessary corporate action on the part
of the Company and each Guarantor, as applicable. Assuming this Agreement
constitutes the valid and binding obligation of the Purchaser, this Agreement is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to the limitation of such enforcement by
(A) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
creditors’ rights generally or (B) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law (the “Enforceability Exceptions”). Assuming the Indenture constitutes
the valid and binding obligation of the Trustee and the Collateral Agent, as of
the date hereof, the Indenture (including each Guarantee set forth therein) is a
valid and binding obligation of the Company and each Guarantor enforceable
against the Company and such Guarantor in accordance with its terms, subject to
the Enforceability Exceptions. Assuming the Security Documents constitute the
valid and binding obligation of each of the parties thereto (other than the
Company and the Guarantors), as of the date hereof, the Security Documents are a
valid and binding obligations of the Company and each Guarantor party thereto,
as applicable, enforceable against the Company and each such Guarantor in
accordance with each of their terms, subject to the Enforceability Exceptions.
The Security Documents, when executed and delivered in connection with the sale
of the Notes, will create in favor of the Collateral Agent, for the benefit of
itself, the Trustee and the holders of the Notes, valid and enforceable security
interests in and liens on the Collateral (subject, solely as to enforceability,
to the Enforceability Exceptions) and, upon the filing of appropriate Uniform
Commercial Code financing statements in United States jurisdictions previously
identified to the Collateral Agent and Trustee and the taking of the other
actions, in each case as further described in the Security Documents, the
security interests and liens granted pursuant thereto will constitute a
perfected security interest in and lien on all right, title and interest of the
Company and each Guarantor, in the Collateral described therein, and such
security interests will be enforceable in accordance with the terms contained
therein (subject, solely as to enforceability, to the Enforceability Exceptions)
against all creditors of any grantor or mortgagor. Pursuant to resolutions in
form and substance previously reviewed by the Purchaser, the Board of Directors
or a committee thereof composed solely of two or more “non-employee directors”
as defined in Rule 16b-3 of the Exchange Act has approved, for the express
purpose of exempting each such transaction from Section 16(b) of the Exchange
Act, pursuant to Rule 16b-3 thereunder to the extent applicable, the
transactions contemplated by the Transaction Agreements, including the
acquisition of the Notes, any disposition of such Notes upon the conversion
thereof, any acquisition of Class A Common Stock upon conversion of the Notes,
any deemed acquisition or disposition in connection therewith, and all
transactions with the Company related thereto.

16

--------------------------------------------------------------------------------

(d)General Solicitation; No Integration. Other than with respect to the Silver
Lake Group and its Affiliates, neither the Company nor any other Person or
entity authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Notes. The
Company has not, directly or indirectly, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which, to its Knowledge, is or will be integrated with the
Notes sold pursuant to this Agreement.
(e)Valid Issuance. The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to the
limitation of such enforcement by the Enforceability Exceptions. The Guarantees
of the Guarantors have been duly authorized by each of the Guarantors and, when
the Notes have been issued and sold against receipt of the consideration
therefor, the Guarantees will be valid and legally binding obligations of each
Guarantor, enforceable against each Guarantor in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture. The Company has available for issuance the maximum number of
shares (including make-whole shares) of Class A Common Stock initially issuable
upon conversion of the Notes if such conversion were to occur immediately
following Closing. The Class A Common Stock to be issued upon conversion of the
Notes in accordance with the terms of the Notes has been duly authorized, and
when issued upon conversion of the Notes, all such Class A Common Stock will be
validly issued, fully paid and nonassessable and free of pre-emptive or similar
rights. The Guarantors include all Subsidiaries of the Company that guarantee
obligations of the Company under the Credit Agreement, the Existing Senior
Subordinated Notes or any other Indebtedness (each as defined in the Indenture).
(f)Non-Contravention/No Consents. The execution, delivery and performance of the
Transaction Agreements, the issuance of the shares of Class A Common Stock upon
conversion of the Notes in accordance with their terms and the consummation by
the Company and each Guarantor of the Transactions, does not conflict with,
violate or result in a breach of any provision of, or constitute a default
under, or result in the termination of or accelerate the performance required
by, or result in a right of termination or acceleration under, (i) the
certificate of incorporation or bylaws of the Company or any Guarantor, (ii) any
credit agreement, mortgage, note, indenture, deed of trust, lease, license, loan
agreement or other agreement binding upon the Company or any of its
Subsidiaries, or (iii) any permit, government license, judgment, order, decree,
ruling, injunction, statute, law, ordinance, rule or regulation applicable to
the Company or any of its Subsidiaries, other than in the cases of clauses (ii)
and (iii) as would not, individually or in the aggregate, constitute a Material
Adverse Effect. Assuming the accuracy of the representations of the Purchaser
set forth herein, other than (A) any required filings or approvals under the HSR
Act or any foreign antitrust or competition laws, requirements or regulations in
connection with the issuance of shares of Company Common Stock upon the
conversion of the Notes, (B) the filing of a Supplemental Listing Application
with NYSE, (C) any required filings pursuant to the Exchange Act or the rules of
the SEC or NYSE or (D) as have been obtained prior to the date of this
Agreement, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required on the part of
the Company or any of its Subsidiaries in connection with the execution,
delivery and performance by the Company of this Agreement and the consummation
by the

17

--------------------------------------------------------------------------------

Company and each Guarantor of the Transactions (in each case other than the
transactions contemplated by Article V), except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made would not, individually or in the
aggregate, constitute a Material Adverse Effect.
(g)Reports; Financial Statements.
(i)The Company has filed or furnished, as applicable all forms, reports,
schedules, prospectuses, registration statements and other statements and
documents required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act since January 1, 2019 (including, for the
avoidance of doubt, its annual report on Form 10-K for the fiscal year ended
December 31, 2019, collectively, the “Company Reports”). As of its respective
date, and, if amended, as of the date of the last such amendment, each Company
Report complied in all material respects as to form with the applicable
requirements of the Securities Act and the Exchange Act, and any rules and
regulations promulgated thereunder applicable to such Company Report. As of its
respective date, and, if amended, as of the date of the last such amendment, no
Company Report contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.
(ii)Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Company Reports filed with the SEC under the Exchange Act: (A) have been
prepared from, and are in accordance with, the books and records of the Company
and its Subsidiaries, (B) fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject, in the case of any unaudited financial statements,
to normal recurring year-end audit adjustments, (C) have been prepared in
accordance with GAAP consistently applied during the periods involved, except as
otherwise set forth therein or in the notes thereto, and in the case of
unaudited financial statements except for the absence of footnote disclosure,
and (D) otherwise comply in all material respects with the requirements of the
SEC.
(h)Absence of Certain Changes. Since March 31, 2020, (i) until the date hereof,
the Company and its Subsidiaries have conducted their respective businesses in
all material respects in the ordinary course of business, and (ii) no events,
changes or developments have occurred that would, individually or in the
aggregate, constitute a Material Adverse Effect.
(i)No Undisclosed Liabilities, etc. As of the date hereof (and prior to giving
effect to the indebtedness of the Company and its Subsidiaries to be incurred on
the date hereof), there are no liabilities of the Company or any of its
Subsidiaries that would be required by

18

--------------------------------------------------------------------------------

GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements contained in the
Company Reports, (ii) liabilities incurred since March 31, 2020 in the ordinary
course of business (including liabilities under the Company’s 10.500% Senior
Secured Notes due 2025 issued on April 24, 2020) and (iii) liabilities that
would not, individually or in the aggregate, constitute a Material Adverse
Effect.
(j)Compliance with Applicable Law. Since January 1, 2019, each of the Company
and its Subsidiaries has complied in all respects with, and is not in default or
violation in any respect of, any law, statute, order, rule, regulation, policy
or guideline of any federal, state or local Governmental Entity applicable to
the Company or such Subsidiary, other than such non-compliance, defaults or
violations that, individually or in the aggregate, have not had and would not,
individually or in the aggregate, constitute a Material Adverse Effect. Except
as would not, individually or in the aggregate, constitute a Material Adverse
Effect, since January 1, 2019, none of the Company, any of its Subsidiaries or,
any of their respective directors, officers, agents or employees have (i) used
any corporate, Company (and/or Subsidiary) funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity or
unlawfully offered or provided, directly or indirectly, anything of value to (or
received anything of value from) any foreign or domestic government employee or
official, in each case in violation of, or (ii) otherwise violated, any
provision of the United States Foreign Corrupt Practices Act of 1977, as
amended, and any rules or regulations promulgated thereunder (the “FCPA”), or
the UK Bribery Act (the “Bribery Act”). Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, since January 1, 2019,
neither the Company, any of its Subsidiaries nor any of their respective
directors, officers, agents or employees has directly or indirectly taken any
action in violation of any export restrictions, anti-boycott regulations,
embargo regulations or other similar applicable United States or foreign laws.
Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, (i) none of the Company’s or any of its Subsidiaries’ directors,
officers, agents or employees is a “specially designated national” or blocked
person under United States sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) and (ii) since
January 1, 2019, neither the Company nor any of its Subsidiaries has engaged in
any business with any person with whom, or in any country in which, it is
prohibited for a United States person to engage under applicable United States
sanctions administered by OFAC. Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, the Company and its
Subsidiaries have instituted policies and procedures reasonably designed to
ensure compliance with the FCPA and the Bribery Act and have maintained such
policies and procedures in force.
(k)Legal Proceedings and Liabilities. As of the date hereof, neither the Company
nor any of its Subsidiaries is a party to any, and there are no pending, or to
the Knowledge of the Company, threatened, legal, administrative, arbitral or
other proceedings, claims, actions or governmental investigations of any nature
against the Company or any of its Subsidiaries (i) that would, individually or
in the aggregate, constitute a Material Adverse Effect or (ii) that challenge
the validity of or seek to prevent the Transactions. As of the date hereof,
neither the Company nor any of its Subsidiaries is subject to any order,
judgment or decree of a Governmental Entity that would, individually or in the
aggregate, constitute a Material Adverse Effect. As of the date hereof, except
as would not, individually or in the aggregate, constitute a Material Adverse
Effect, to the Knowledge of the Company, there is no investigation or review

19

--------------------------------------------------------------------------------

pending or threatened by any Governmental Entity with respect to the Company or
any of its Subsidiaries.
(l)Investment Company Act. The Company is not, and immediately after receipt of
payment for the Notes will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
(m)Taxes and Tax Returns.
(i)Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect:
(A)the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except, in each case, with respect to matters contested in good faith or for
which adequate reserves have been established in accordance with GAAP; and
(B)there are no disputes pending, or claims asserted in writing, in respect of
Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.
(ii)The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) during the period specified in Section 897(c)(1)(A)(ii) of
the Code.
(n)No Piggyback or Preemptive Rights. Other than this Agreement, the Wanda
Registration Rights Agreement and the Management Stockholders Agreement (in each
case, without giving effect to the Wanda Piggyback Amendment and the Management
Piggyback Waiver), there are no contracts, agreements or understandings between
the Company and any person granting such person the right (other than rights
which have been waived in writing or otherwise satisfied) to (i) require the
Company to include in any Registration Statement filed pursuant to Article V any
securities other than the Subject Securities or (ii) preemptive rights to
subscribe for the Class A Common Stock issuable upon conversion of the Notes,
except in each case of (i) and (ii), as may have been duly waived.
(o)Intentionally Omitted.
(p)Intellectual Property.
(i)Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, the Company and its Subsidiaries own or possess sufficient
rights to use all patents, patent applications, inventions, copyrights,
know-how, trade secrets, trademarks, service marks and trade names and other

20

--------------------------------------------------------------------------------

technology and intellectual property rights (collectively, “Intellectual
Property”) used in or necessary for the conduct of their respective businesses
as currently conducted. The conduct of the respective businesses of the Company
and its Subsidiaries does not infringe the Intellectual Property of others, and
to the Company’s Knowledge, no third party is infringing any Intellectual
Property owned by the Company or any of its Subsidiaries except, in each case,
as would not, individually or in the aggregate, constitute a Material Adverse
Effect.
(ii)The Company and its Subsidiaries have established policies, programs and
procedures with respect to the collection, use, processing, storage and transfer
of all personally identifiable or confidential information relating to
individuals in connection with the business (collectively, “Personal Data”).
Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, (A) since January 1, 2019, the Company and its Subsidiaries have
complied with all applicable laws, regulations and contractual obligations
relating to the protection and security of Personal Data to which Company and
its Subsidiaries are currently or have been subject, (B) neither the Company nor
any of its Subsidiaries has received any written inquiries from or been subject
to any audit or other proceeding by any Governmental Entity regarding its
compliance with the foregoing and (C) the Company and its Subsidiaries have
complied with all rules, policies and procedures established by the Company and
its Subsidiaries with respect to privacy, publicity, data protection or
collection and use of Personal Data gathered or accessed in the course of the
operations of the Company and its Subsidiaries. Since January 1, 2019, there
have not been any incidents of (x) a material violation by Company or any of its
Subsidiaries of any Person’s privacy, personal or confidentiality rights under
any such rules, policies or procedures or (y) any material breach, material
misappropriation, or material unauthorized disclosure, intrusion, access, use or
dissemination of any Personal Data asserted or, to the Knowledge of the Company,
threatened against the Company or its Subsidiaries by any Person. To the
Knowledge of the Company, the Company and its Subsidiaries have taken
commercially reasonable steps (including implementing and monitoring compliance
with adequate measures with respect to technical and physical security) to
reasonably ensure that any Personal Data collected by the Company and its
Subsidiaries is protected against loss and against unauthorized access, use,
modification, disclosure or other misuse.
(iii)Except as would not, individually or in the aggregate, constitute a
Material Adverse Effect, since January 1, 2019 the Company and its Subsidiaries
have complied with, and the Company and its Subsidiaries are presently in
compliance with, in all material respects the Payment Card Industry Data
Security Standard and all regulations of the credit card industry and its member
banks regarding the collection, storage, processing, and disposal of credit card
data to the extent applicable to the Company and its Subsidiaries.
(q)Real Property.

21

--------------------------------------------------------------------------------

(i)Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, the Company and its Subsidiaries have valid and marketable title
to all real property used or occupied by the Company or any of its Subsidiaries
other than the Leased Real Property (the “Owned Real Property”), including all
appurtenances thereto and fixtures thereon, free and clear of all liens or
encumbrances. Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect, the Company and its Subsidiaries have a good and
valid leasehold (or, as applicable, license or other) interest in all leases,
subleases and other agreements under which the Company and its Subsidiaries use
or occupy or have the right to use or occupy any real property (such property
subject to a lease, sublease or other agreement, the “Leased Real Property” and
such leases, subleases and other agreements are, collectively, the “Real
Property Leases”), in each case, free and clear of all liens or encumbrances.
Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, each Real Property Lease is a valid and binding obligation of
the Company or its Subsidiary that is party thereto and, to the Knowledge of the
Company, of each other party thereto, and is in full force and effect, subject
to the Enforceability Exceptions.
(ii)Except as would not, individually or in the aggregate, constitute a Material
Adverse Effect, all buildings, structures, fixtures and improvements included
within the Owned Real Property or Leased Real Property (the “Improvements”) are
in good repair and operating condition, subject only to ordinary wear and tear,
and are adequate and suitable for the purposes for which they are presently
being used or held for use and there are no facts or conditions affecting any of
the Improvements that, in the aggregate, would reasonably be expected to
interfere with the current use, occupancy or operation thereof. Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect, (A)
there is no pending, or to the Knowledge of the Company, threatened proceedings
in eminent domain or condemnation against any of the Owned Real Property or
Leased Real Property, (B) no petition or application to rezone or otherwise
alter or amend the land use regulations affecting the Leased Real Property or
Owned Real Property is pending nor threatened, (C) neither the Company nor any
of its Subsidiaries has received any written notice of any violation of
applicable laws or regulations, including zoning and land use regulations
affecting the Leased Real Property or Owned Real Property and there are no
present violations of applicable zoning and land use regulations affecting the
Leased Real Property or Owned Real Property and (D) neither the Company nor any
of its Subsidiaries has received written notice of any pending improvements,
liens or special assessments from any Governmental Entity to be made against (x)
the Leased Real Property for which the tenant under the Real Property Leases
would be responsible or (y) the Owned Real Property for which the Company or any
of its Subsidiaries would be responsible.
(iii)Except as would not, individually or in the aggregate, constitute a
Material Adverse Effect, each theatre located on the Leased Real Property or
Owned Real Property, together with the related items of personal property
located

22

--------------------------------------------------------------------------------

therein, constitutes a fully-operable motion picture theatre, and each such
motion picture theatre and related personal property is fit for the use for
which it is intended and to which it is presently devoted.
(r)No Additional Representations.
(i)The Company acknowledges that the Purchaser makes no representation or
warranty as to any matter whatsoever except as expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.
(ii)The Company acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.02 and in any certificate delivered
by the Purchaser pursuant to this Agreement, (i) no person has been authorized
by the Purchaser to make any representation or warranty relating to the
Purchaser or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Company as having been authorized by the Purchaser, and (ii) any materials or
information provided or addressed to the Company or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Purchaser unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.02 of
this Agreement and in any certificate delivered by the Purchaser pursuant to
this Agreement.
Section 3.02.Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof,
as follows:
(a)Organization; Ownership. The Purchaser is a limited partnership, duly
organized, validly existing and in good standing under the laws of Delaware and
has all requisite limited partnership power and authority to own, operate and
lease its properties and to carry on its business as it is being conducted on
the date of this Agreement.
(b)Authorization; No Conflicts.
(i)The Purchaser has full limited partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions to which it is a
party. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transactions to which it is a party have
been duly authorized by all necessary limited partnership action on behalf of
the Purchaser. No other proceedings on the part of the Purchaser are necessary
to authorize the execution, delivery and performance by the Purchaser of this
Agreement and consummation of the Transactions. This Agreement has been duly and
validly executed and delivered by the Purchaser. Assuming this Agreement

23

--------------------------------------------------------------------------------

constitutes the valid and binding obligation of the Company, this Agreement is a
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to the limitation of such enforcement by
the Enforceability Exceptions.
(ii)Intentionally Omitted.
(iii)The execution, delivery and performance of this Agreement by the Purchaser,
the consummation by the Purchaser of the Transactions to which it is a party and
the compliance by the Purchaser with any of the provisions hereof and thereof
will not conflict with, violate or result in a breach of any provision of, or
constitute a default under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, (A) any provision of the Purchaser’s organizational documents, (B) any
mortgage, note, indenture, deed of trust, lease, license, loan agreement or
other agreement binding upon the Purchaser or (C) any permit, government
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to the Purchaser or any of its Affiliates, other
than in the cases of clauses (B) and (C) as would not reasonably be expected to
materially and adversely affect or delay the consummation of the Transactions to
which it is a party by the Purchaser.
(c)Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the Transactions to which it is a party,
except for any required filings or approvals under the HSR Act or any foreign
antitrust or competition laws, requirements or regulations in connection with
the issuance of shares of Class A Common Stock upon the conversion of the Notes
and any consent, approval, order, authorization, registration, declaration,
filing, exemption or review the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to adversely
affect or delay the consummation of the Transactions to which it is a party by
the Purchaser.
(d)Securities Act Representations.
(i)The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Notes (and any shares of Class A Common
Stock issuable upon conversion of the Notes) for its own account, and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Notes (or any shares of Class
A Common Stock issuable upon conversion of the Notes) in violation of the
Securities Act. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in

24

--------------------------------------------------------------------------------

such Notes (and any shares of Class A Common Stock issuable upon conversion of
the Notes) and is capable of bearing the economic risks of such investment. The
Purchaser has been provided a reasonable opportunity to undertake and has
undertaken such investigation and has been provided with and has evaluated such
documents and information as it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement.
(ii)Neither the Purchaser nor any of its Affiliates is acting in concert, and
neither the Purchaser nor any of its Affiliates has any agreement or
understanding, with any Person that is not an Affiliate of the Purchaser, and is
not otherwise a member of a “group” (as such term is used in Section 13(d)(3) of
the Exchange Act), with respect to the Company or its securities, in each case,
other than in connection with the Transactions or with respect to any bona fide
loan from one or more financial institutions.
(e)Brokers and Finders. The Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.
(f)Ownership of Shares. None of the Purchaser or its Affiliates Beneficially Own
any shares of Company Common Stock (without giving effect to the issuance of the
Notes hereunder) other than any shares of Company Common Stock that may be owned
by managing directors, officers and employees of SLTM or other Silver Lake
management entity or general partner in their individual capacities or in
managed accounts over which such Person does not have investment discretion.
(g)No Additional Representations.
(i)The Purchaser acknowledges that the Company does not make any representation
or warranty as to any matter whatsoever except as expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or otherwise, (B) any projections, estimates or budgets delivered or made
available to the Purchaser (or any of its Affiliates, officers, directors,
employees or other representatives) of future revenues, results of operations
(or any component thereof), cash flows or financial condition (or any component
thereof) of the Company and its Subsidiaries or (C) the future business and
operations of the Company and its Subsidiaries, and the Purchaser has not relied
on or been induced by such information or any other representations or
warranties (whether express or implied or made orally or in writing) not
expressly set forth in

25

--------------------------------------------------------------------------------

Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement.
(ii)The Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and acknowledges
that the Purchaser has been provided with sufficient access for such purposes.
The Purchaser acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, (i) no person has been authorized by
the Company to make any representation or warranty relating to itself or its
business or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Purchaser as having been authorized by the Company, and (ii) any estimates,
projections, predictions, data, financial information, memoranda, presentations
or any other materials or information provided or addressed to the Purchaser or
any of its Affiliates or representatives are not and shall not be deemed to be
or include representations or warranties of the Company unless any such
materials or information are the subject of any express representation or
warranty set forth in Section 3.01 of this Agreement and in any certificate
delivered by the Company pursuant to this Agreement.
Article IV 

ADDITIONAL AGREEMENTS
Section 4.01.Taking of Necessary Action. Each of the parties hereto agrees to
use its reasonable efforts promptly to take or cause to be taken all action, and
promptly to do or cause to be done all things necessary, proper or advisable, in
each case, under applicable laws and regulations (other than waive such party’s
rights hereunder) to consummate and make effective the exchange of the Notes
hereunder, subject to the terms and conditions hereof and compliance with
applicable law. In case at any time after the date hereof, any further action is
necessary under applicable laws or regulations to carry out the purposes of the
exchange of the Notes, the proper officers, managers and directors of each party
to this Agreement shall take all such necessary action as may be reasonably
requested by, and at the sole expense of, the requesting party.
Section 4.02.Intentionally Omitted.
Section 4.03.Intentionally Omitted.
Section 4.04.Securities Laws. The Purchaser acknowledges and agrees that the
Notes (and the shares of Class A Common Stock that are issuable upon conversion
of the Notes) have not been registered under the Securities Act or the
securities laws of any state and that they may be sold or otherwise disposed of
only in one or more transactions registered under the Securities Act and, where
applicable, such laws, or as to which an exemption from the registration
requirements of the Securities Act and, where applicable, such laws, is
available. The Purchaser

26

--------------------------------------------------------------------------------

acknowledges that, except as provided in Article V with respect to shares of
Company Common Stock, the Purchaser has no right to require the Company or any
of its Subsidiaries to register the Notes or the shares of Class A Common Stock
that are issuable upon conversion of the Notes.

Section 4.05.Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of any certificate for any security of the Company and, in the
case of loss, theft or destruction, upon delivery of an undertaking by the
holder thereof to indemnify the Company (and, if requested by the Company, the
delivery of an indemnity bond sufficient in the judgment of the Company to
protect the Company from any loss it may suffer if a certificate is replaced),
or, in the case of mutilation, upon surrender and cancellation thereof, the
Company will issue a new certificate or, at the Company’s option, a share
ownership statement representing such securities for an equivalent number of
shares or another security of like tenor, as the case may be.
Section 4.06.Antitrust Approval.
(a)The Company and the Purchaser acknowledge that one or more filings under the
HSR Act or foreign antitrust laws may be necessary in connection with the
issuance of shares of Class A Common Stock upon conversion of the Notes. The
Purchaser will promptly notify the Company if any such filing is required on the
part of the Purchaser. To the extent reasonably requested, the Company, the
Purchaser and any other applicable Affiliate of the Purchaser will use
reasonable efforts to cooperate in timely making or causing to be made all
applications and filings under the HSR Act or any foreign antitrust
requirements, as applicable, in connection with the issuance of shares of Class
A Common Stock upon conversion of Notes held by the Purchaser or any Affiliate
of the Purchaser in a timely manner and as required by the law of the applicable
jurisdiction; provided, that, notwithstanding anything in this Agreement to the
contrary, the Company shall not have any responsibility or liability for failure
of Purchaser or any of its Affiliates to comply with any applicable law. For as
long as there are Notes outstanding and owned by Purchaser or its Affiliates,
the Company shall as promptly as reasonably practicable provide (no more than
four (4) times per calendar year) such information regarding the Company and its
Subsidiaries as the Purchaser may reasonably request in order to determine what
foreign antitrust requirements may exist with respect to any potential
conversion of the Notes. The Purchaser shall be responsible for the payment of
the filing fees associated with any such applications or filings.
(b)No Holder of SL Securities (other than any lender or other creditor under a
Permitted Loan transaction (including any agent or trustee on their behalf) in
connection with an exercise of remedies) shall exercise its right to convert all
or any portion of any SL Security prior to the termination or expiration of any
required waiting periods (including any extensions thereof) applicable to the
issuance of shares of Company Common Stock to the Holders of SL Securities and
their Affiliates under the HSR Act.
(c)In the event that, pursuant to Article 13 of the Indenture, the Company
withdraws or revokes any notice of redemption under the Indenture in respect of
SL Securities (as defined in the Indenture) and the SL Securities Holders (as
defined in the Indenture) rescind notice of conversion of SL Securities, the
Company shall reimburse each SL Securities Holders who Beneficially Owns such SL
Securities for (i) any filing fees and other reasonable out-of-

27

--------------------------------------------------------------------------------

pocket costs, fees and expenses for applications and filings under the HSR Act
or any foreign antitrust requirements incurred in preparation for conversion of
Securities (as defined in the Indenture) in connection with the redemption that
was contemplated by the withdrawn notice of redemption and (ii) all reasonable
out-of-pocket costs, fees and expenses incurred by or on behalf of such Holder
in connection with such conversion contemplated by such conversion notice and
any related offering for resale.
Section 4.07.Board Nomination; Observer; Committees.
(a)Lee Wittlinger is currently serving on the Board of Directors as the
Purchaser Designee. Notwithstanding anything herein to the contrary, neither the
Board of Directors nor any committee thereof shall implement any policy,
procedure, code, rule, standard or guideline applicable to the Board of
Directors that is reasonably targeted at the Purchaser or any of its Affiliates
or private equity sponsors or other similar asset managers.
(i)The Company agrees that, subject to satisfaction of the requirements set
forth in the first sentence of Section 4.07(c), the SLA Purchaser shall have the
right to nominate one (1) nominee at each meeting, or action by written consent,
of the Company’s stockholders pursuant to which individuals will be elected
members to “Class III” (or such other class as the Company and the SLA Purchaser
shall agree) of the Board of Directors (or at each meeting, or action by written
consent, of the Company’s stockholders pursuant to which individuals will be
elected members of the Board of Directors if the Board of Directors is not
classified). Notwithstanding the foregoing, the SLA Purchaser shall not have a
right to nominate any member to the Board of Directors pursuant to this
Section 4.07(a)(i) at any time following such time as the Silver Lake Group does
not satisfy the Minimum Ownership Threshold Test. From and after such time that
the SLA Purchaser does not satisfy the Minimum Ownership Threshold Test, the
Board of Directors may provide written notice to the SLA Purchaser (with a copy
to the SL Director) requesting that such SL Director tender his or her
resignation from the Board of Directors, in which case, the SLA Purchaser will
promptly cause the SL Director to tender his or her resignation from the Board
of Directors.
(ii)Intentionally Omitted.
(iii)Notwithstanding anything to the contrary contained herein, if the Company
enters into a definitive agreement providing for the consolidation or merger of
the Company with or into any Person in a transaction that would, when
consummated, constitute a Change in Control (excluding for purposes of this
Section 4.07(a)(iii), clauses (i) and (ii) of such definition), then, the SLA
Purchaser’s rights to designate a Purchaser Designee under Sections 4.07(a)(i),
and 4.07(e) shall forever terminate upon the consummation of such Change in
Control.
(b)Subject to the terms and conditions of this Section 4.07 and applicable law,
the Company agrees to include the Purchaser Designee in its slate of nominees
for election

28

--------------------------------------------------------------------------------

as directors of the Company at each of the Company’s meetings of stockholders or
action by written consent of stockholders pursuant to which directors of the
applicable “Class” are to be elected (or at each meeting of stockholders or
action by written consent of stockholders pursuant to which directors are to be
elected if the Board of Directors is not classified) and use its reasonable
efforts to cause the election of such Purchaser Designee to the Board of
Directors. The Company will be required to use the same level of efforts and
provide the same level of support as is used and/or provided for the other
director nominees of the Company with respect to the applicable meeting of
stockholders or action by written consent. For the avoidance of doubt, failure
of the stockholders of the Company to elect any Purchaser Designee to the Board
of Directors shall not affect the right of the Purchaser to nominate directors
for election pursuant to this Section 4.07 in any future election of directors.
(c)Each Purchaser Designee nominated pursuant to Section 4.07(a)(i) must be a
managing director of SLTM or other Silver Lake management entity or general
partner selected by the SLA Purchaser. As a condition to any Purchaser
Designee’s appointment to the Board of Directors and nomination for election as
a director of the Company at the Company’s annual meetings of stockholders the
SLA Purchaser and such Purchaser Designee must in all material respects provide
to the Company (1) all information reasonably requested by the Company that is
required to be or is customarily disclosed for directors, candidates for
directors, and their affiliates and representatives in a proxy statement or
other filings under applicable law or regulation or stock exchange rules or
listing standards, in each case, relating to their nomination or election as a
director of the Company or the Company’s operations in the ordinary course of
business and (2) information reasonably requested by the Company in connection
with assessing eligibility, independence and other criteria applicable to
directors or satisfying compliance and legal or regulatory obligations, in each
case, relating to their nomination or election as a director of the Company or
the Company’s operations in the ordinary course of business, with respect to the
SLA Purchaser, its Affiliates and the applicable Purchaser Designee (provided,
that, in each of the case of the foregoing subclauses (1) and (2), the Company
shall request the same types of, and level of detail with respect to such,
information with respect to the Purchaser Designee as it requests from each of
the other members of the Board of Directors). The Company will make all
information requests pursuant to this Section 4.07(c) in good faith in a timely
manner that allows the SLA Purchaser and the Purchaser Designee a reasonable
amount of time to provide such information, and will cooperate in good faith
with the SLA Purchaser and the Purchaser Designee and their respective counsel
in connection with their efforts to provide the requested information.
(d)For so long as a SL Person is serving or participating on the Board of
Directors, (i) the Company shall not implement or maintain any trading policy,
equity ownership guidelines (including with respect to the use of Rule 10b5-1
plans and preclearance or notification to the Company of any trades in the
Company’s securities) or similar guideline or policy with respect to the trading
of securities of the Company that applies to the SLA Purchaser or its Affiliates
(including a policy that limits, prohibits, restricts SLA Purchaser or its
Affiliates from entering into any hedging or derivative arrangements), in each
case other than with respect to any SL Person solely in his or her individual
capacity, except as provided herein, (ii) any share ownership requirement for
any Purchaser Designee serving on the Board of Directors will be deemed
satisfied by the securities owned by the SLA Purchaser and/or its Affiliates and
under no circumstances shall any of such policies, procedures, processes, codes,
rules, standards and

29

--------------------------------------------------------------------------------

guidelines impose any restrictions on the SLA Purchaser’s or its Affiliates’
transfers of securities pursuant to Article V (except as otherwise provided
therein with respect to Blackout Periods) and (iii) under no circumstances shall
any policy, procedure, code, rule, standard or guideline applicable to the Board
of Directors be violated by any Purchaser Designee (x) accepting an invitation
to serve on another board of directors of a company whose principal lines(s) of
business do not compete with the principal line(s) of business of the Company or
failing to notify an officer or director of the Company prior to doing so, (y)
receiving compensation from the SLA Purchaser or any of its Affiliates, or (z)
failing to offer his or her resignation from the Board of Directors except as
otherwise expressly provided in this Agreement or pursuant to any majority
voting policy adopted by the Board of Directors, and, in each case of (i), (ii)
and (iii), it is agreed that any such policies in effect from time to time that
purport to impose terms inconsistent with this Section 4.07 shall not apply to
the extent inconsistent with this Section 4.07 (but shall otherwise be
applicable to the Purchaser Designee).
(e)Subject to the terms and conditions of this Section 4.07, and assuming
continued satisfaction of the Minimum Ownership Threshold Test, if a vacancy on
the Board of Directors is created as a result of a Purchaser Designee’s death,
resignation, disqualification or removal or the failure of the stockholders of
the Company to elect a Purchaser Designee to the Board of Directors, in each
case for whatever reason, or if the SLA Purchaser desires to nominate a
different individual to replace any then-existing Purchaser Designee, then, at
the request of the SLA Purchaser, the SLA Purchaser and the Company (acting
through the Board of Directors) shall work together in good faith to fill such
vacancy or replace such nominee as promptly as reasonably practical with a
replacement Purchaser Designee subject to the terms and conditions hereof, and
thereafter such individual shall as promptly as reasonably practical be
appointed to the Board of Directors to fill such vacancy and/or be nominated as
a Company nominee as the “Purchaser Designee” pursuant to this Section 4.07 (as
applicable). For so long as the Board of Directors is classified, such
replacement Purchaser Designee shall be nominated to the same “Class” of
directors as the prior Purchaser Designee, unless otherwise agreed by the
Company and the SLA Purchaser.
(f)For so long as the SLA Purchaser has the right to nominate a member of the
Board of Directors pursuant to this Section 4.07, the SLA Purchaser shall have
the right to designate one (1) observer (including any substitute observer
designated by the Purchaser) (the “SL Observer”) who shall be entitled, subject
to the limitations set forth in this Agreement and applicable laws and
governmental regulations, to attend (in person or telephonically) all meetings
of the Board of Directors and any Committee thereof, in a non-voting observer
capacity, and to receive copies of all notices, minutes, consents, agendas and
other materials distributed to the Board of Directors and any Committee thereof;
provided, however, if the Company believes in good faith that excluding any such
materials (or portions thereof) from the SL Observer is necessary to preserve
attorney-client privilege, such materials (or portions thereof) may be withheld
from the SL Observer and the SL Observer may be excluded from any meeting or
portion thereof related to such matters upon reasonable prior notice to the SL
Observer (to the extent practicable); provided further, that in the event that
the Board of Directors or any Committee, as applicable, determines to hold an
executive session (an “Executive Session”), and the Board of Directors or
Committee, as applicable, (acting reasonably and in good faith) determines that
it would not be appropriate for the SL Observer to attend such Executive Session
or any portion thereof, the SL Observer shall not have the right to

30

--------------------------------------------------------------------------------

attend, and shall recuse himself or herself from, such Executive Session or
portion thereof to the extent requested by the Board of Directors. The SL
Observer shall be a managing director or investment professional of SLTM or
other Silver Lake management entity or general partner selected by the SLA
Purchaser. Except as otherwise set forth herein, the SL Observer may participate
in discussions of matters brought to the Board of Directors or any Committee
thereof; provided, that the SL Observer shall have no voting rights with respect
to actions taken or elected not to be taken by the Board of Directors or any
Committee thereof and the SL Observer shall not owe any fiduciary duty to the
Company, its Subsidiaries or the holders of any class or series of Company
securities. If the SL Observer is unable to attend any meeting of the Board of
Directors or a Committee thereof, the SLA Purchaser shall have the right to
designate a substitute SL Observer with written notice to the Board of Directors
or such Committee. Any SL Observer shall be subject to the terms of the New
Confidentiality Agreement.
(g)For so long as the SLA Purchaser is entitled to designate a Purchaser
Designee who meets the Independence Requirements, each committee of the Board of
Directors (each, a “Committee”) shall include as a member such Purchaser
Designee who meets the Independence Requirements. As used herein, “Independence
Requirements” shall mean any director and committee member independence
requirements set forth pursuant to applicable law and the applicable rules and
regulations of any stock exchange on which the Company Common Stock is listed,
including the independence requirements established by the SEC, it being
understood that, except as provided in any such requirements, the relationship
of any Purchaser Designee or any other individual with the Silver Lake Group
will not, by itself, prevent such Purchaser Designee or such individual from
satisfying the Independence Requirements. Notwithstanding the foregoing, if the
Board of Directors shall establish a Committee to consider (i) a proposed
contract, transaction or other arrangement between the SLA Purchaser (or any of
its Affiliates), on the one hand, and the Company or any of its Subsidiaries, on
the other hand, or (ii) the enforcement or waiver of the rights of the Company
or any of its Subsidiaries under any agreement between the SLA Purchaser (or any
of its Affiliates), on the one hand, and the Company or any of its Subsidiaries,
on the other hand, then the Purchaser Designee (and the SL Observer) may be
excluded from participation in such Committee (and any portion of a Board of
Directors meeting at which such matters may be discussed by the full Board of
Directors upon notice to the Purchaser Designee and the SL Observer).
(h)To the fullest extent permitted by the DGCL and subject to applicable legal
requirements and any express agreement that may from time to time be in effect,
the Company agrees that any Purchaser Designee, SL Person, Silver Lake Group and
any SL Affiliate or any portfolio company thereof (collectively, “Covered
Persons”) may, and shall have no duty not to, (i) invest in, carry on and
conduct, whether directly, or as a partner in any partnership, or as a joint
venturer in any joint venture, or as an officer, director, stockholder,
equityholder or investor in any person, or as a participant in any syndicate,
pool, trust or association, any business of any kind, nature or description,
whether or not such business is competitive with or in the same or similar lines
of business as the Company or any of its Subsidiaries, (ii) do business with any
client, customer, vendor or lessor of any of the Company or its Affiliates,
and/or (iii) make investments in any kind of property in which the Company may
make investments. To the fullest extent permitted by the DGCL, the Company
renounces any interest or expectancy to participate in any business or
investments of any Covered Person as currently conducted or as may be conducted
in the future, and waives any claim against a

31

--------------------------------------------------------------------------------

Covered Person and shall indemnify a Covered Person against any claim that such
Covered Person is liable to the Company or its stockholders for breach of any
fiduciary duty solely by reason of such person’s participation in any such
business or investment. The Company shall pay in advance any reasonable
out-of-pocket expenses incurred in defense of such claim as provided in this
provision. Except as set forth below, the Company agrees that in the event that
a Covered Person acquires knowledge of a potential transaction or matter which
may constitute a corporate opportunity for both (x) the Covered Person and (y)
the Company or its Subsidiaries, the Covered Person shall not have any duty to
offer or communicate information regarding such corporate opportunity to the
Company or its Subsidiaries. To the fullest extent permitted by the DGCL, the
Company hereby renounces any interest or expectancy in any potential transaction
or matter of which the Covered Person acquires knowledge, except for any
corporate opportunity which is expressly offered to a Covered Person in writing
stating that such offer is intended solely for such Covered Person in his or her
capacity as a member of the Board of Directors, and waives any claim against
each Covered Person and shall indemnify a Covered Person to the extent permitted
by the DGCL against any claim, that such Covered Person is liable to the Company
or its stockholders for breach of any fiduciary duty solely by reason of the
fact that such Covered Person (A) pursues or acquires any corporate opportunity
for its own account or the account of any Affiliate or other person, (B)
directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another person or (C) does not communicate information regarding
such corporate opportunity to the Company; provided, that, in each such case,
any corporate opportunity which is expressly offered to a Covered Person in
writing stating that such offer is intended solely for such Covered Person in
his or her capacity as a member of the Board of Directors shall belong to the
Company. The Company shall pay in advance any reasonable out-of-pocket expenses
incurred in defense of such claim as provided in this provision, except to the
extent that it is determined by a final, non-appealable order of a Delaware
court having competent jurisdiction (or any other judgment which is not appealed
in the applicable time) that (i) a Covered Person has breached this
Section 4.07(h) or (ii) an SL Director has breached its fiduciary duties to the
Company, in which case any such advanced expenses shall be promptly reimbursed
to the Company.
(i)For the avoidance of doubt, without limiting any other rights of the
Purchaser or its Affiliates under this Agreement, each SL Director shall be
entitled to receive Board fees and compensation and expense reimbursement
according to the Company’s standard policies with respect to service on the
Board of Directors or any Committee; provided, that if any such compensation
shall be in the form of grants of awards of Company Common Stock or securities
settled into, convertible into or exchangeable for Company Common Stock or any
other securities of the Company, then such awards may be denominated with
reference to such securities but such awards shall in all cases be settled in
cash.
(j)For the avoidance of doubt, notwithstanding anything in this Agreement or the
Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the SLA Purchaser who sign a Joinder)
shall not have any rights pursuant to this Section 4.07.
Section 4.08.Intentionally Omitted.
Section 4.09.Financing Cooperation.

32

--------------------------------------------------------------------------------

(a)If requested by the SLA Purchaser, the Company will provide the following
cooperation in connection with the SLA Purchaser obtaining any Permitted Loan or
Permitted Transaction: (i) entering into an issuer agreement (an “Issuer
Agreement”) with each lender in the form attached hereto as Exhibit C, and
subject to the consent of the Company (which will not be unreasonably withheld
or delayed), with such changes thereto as are requested by such lender, (ii) if
so requested by such lender or counterparty, as applicable, registering or
re-registering the pledged Notes and/or shares of Class A Common Stock to be
issued upon conversion of the Notes, as applicable, in the name of the relevant
lender, counterparty, custodian or similar party to a Permitted Loan or
Permitted Transaction, with respect to Permitted Loans solely as securities
intermediary or secured party and only to the extent the SLA Purchaser or its
Affiliates continues to beneficially own such pledged Notes and/or shares of
Class A Common Stock, (iii) entering into customary triparty agreements with
each lender and the SLA Purchaser relating to the delivery of the Notes to the
relevant lender (or re-registration of such Notes in the name of the Custodian
(as defined in the Issuer Agreement) as record holder for the SLA Purchaser’s
beneficial interest in the Notes or a lender of a Permitted Loan as secured
party thereunder) for crediting to the relevant collateral accounts upon funding
of the loan and payment of the purchase price including a right for such lender
as a third party beneficiary of the Company’s obligation under Article II to
issue the Notes upon payment of the purchase price therefor in accordance with
the terms of this Agreement (including satisfaction of the conditions set forth
in Section 2.02(b)) and/or (iv) such other cooperation and assistance as the SLA
Purchaser may reasonably request that will not unreasonably disrupt the
operation of the Company’s business.
(b)Anything in Section 4.09(a) to the contrary notwithstanding, the Company’s
obligation to deliver an Issuer Agreement in connection with a Permitted Loan is
conditioned on (x) the SLA Purchaser delivering to the Company a copy of the
loan agreement for the Permitted Loan to which the Issuer Agreement relates and
(y) the SLA Purchaser certifying to the Company in writing (A) that the loan
agreement with respect to which the Issuer Agreement is being delivered
constitutes a Permitted Loan being entered into in accordance with this
Agreement, the SLA Purchaser has pledged the Notes and/or the underlying shares
of Class A Common Stock as collateral to the lenders under such Permitted Loan
and that the execution of such Permitted Loan and the terms thereof do not
violate the terms of this Agreement, (B) to the extent applicable, whether the
registration rights under Article V are being assigned to the lenders under that
Permitted Loan, (C) that an event of default (as contemplated by the Margin Loan
Agreement as defined in the Issuer Agreement) constitutes the only circumstances
under which the lenders under the Permitted Loan may foreclose on the Notes
and/or the underlying shares of Class A Common Stock and a transfer in
connection with a (including a potential) Coverage Event (as contemplated by the
Margin Loan Agreement as defined in the Issuer Agreement) constitutes
circumstances under which the SLA Purchaser may sell the Notes and/or the
underlying shares of Class A Common Stock in order to satisfy a margin call or
repay a Permitted Loan, in each case to the extent necessary to satisfy or avoid
a bona fide margin call on such Permitted Loan and that such provisions do not
violate the terms of this Agreement and (D) that the SLA Purchaser acknowledges
and agrees that the Company will be relying on such certificate when entering
into the Issuer Agreement and any inaccuracy in such certificate will be deemed
a breach of this Agreement. SLA Purchaser acknowledges and agrees that the
statements and agreements of the Company in an Issuer Agreement are solely for
the benefit of the applicable lenders party thereto and that in any dispute
between the Company and the Purchaser

33

--------------------------------------------------------------------------------

under this Agreement the SLA Purchaser shall not be entitled to use the
statements and agreements of the Company in an Issuer Agreement against the
Company.
(c)The Company’s obligation to deliver an Issuer Agreement in connection with a
Permitted Transaction is conditioned on (x) the SLA Purchaser delivering to the
Company a copy of the agreement for such Permitted Transaction and (y) the SLA
Purchaser certifying to the Company in writing (A) that the counterparty to such
Permitted Transaction is a bank or broker-dealer that is engaged in the business
of financing debt securities (in the case of the Note) or stock (in the case of
the Class A Common Stock) or similar instruments, (B) that the execution of such
Permitted Transaction and the terms thereof do not violate the terms of this
Agreement, (C) to the extent applicable, whether the registration rights under
Article V are being assigned to the counterparty under that Permitted
Transaction, (D) that an event of default (which shall be only credit events of
the SLA Purchaser and/or its controlled Affiliate and other events of default
customary in margin lending and liquidity or debt leverage facilities) by the
SLA Purchaser or its controlled Affiliate, or industry standard termination
events, including but not limited to illegality, changes in tax law and force
majeure constitute the only circumstances under which the counterparty or
counterparties under the Permitted Transaction may exercise rights and remedies
to transfer to itself or sell, the Notes and/or the underlying shares of Class A
Common Stock purchased from SLA Purchaser (or its controlled Affiliate) or held
as a hedge.
(d)Upon request by the SLA Purchaser, the Company shall consider in good faith
any amendments to this Agreement, the Indenture or the Notes proposed by the SLA
Purchaser necessary to facilitate the consummation of a Permitted Loan
transaction or Permitted Transaction, and the Company shall consent to any such
amendment that is not adverse in any respect to the interests of the Company (as
determined by the Company in its sole discretion upon the authorization of the
disinterested members of the Board of Directors), it being acknowledged that the
registration of the Notes for resale by the Target Registration Date is not
adverse to the interests of the Company.
Section 4.10.Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment or distribution made with respect to the Notes (or the issuance of
shares of Class A Common Stock upon conversion of the Notes) such amounts as are
required to be deducted or withheld with respect to the making of such payment
or distribution (or issuance) under any applicable Tax law. To the extent that
any amounts are so deducted or withheld, such deducted or withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the person
in respect of which such deduction or withholding was made. In the event the
Company previously remitted any amounts to a Governmental Entity on account of
Taxes required to be deducted or withheld in respect of any payment or
distribution (or deemed distribution) on any Notes, the Company shall be
entitled to offset any such amounts against any amounts otherwise payable in
respect of any or all Notes (or the issuance of shares of Class A Common Stock
upon conversion of any or all Notes).
Section 4.11.Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 4.16 (including granting
to the Purchaser the right to participate in any issuance of Additional
Securities) or if the Company reasonably believes there is otherwise any

34

--------------------------------------------------------------------------------

event or circumstance that may result in the Silver Lake Group and/or any SL
Person being deemed to have made a disposition or acquisition of equity
securities of the Company or derivatives thereof for purposes of Section 16 of
the Exchange Act (including the purchase by the SLA Purchaser or any of its
Affiliates of any Additional Securities under Section 4.16 or pursuant to the
acquisition by the Purchaser or any of its Affiliates of any Company Common
Stock pursuant to the ROFR Agreement), and if any SL Person is serving or
participating on the Board of Directors at such time or has served on the Board
of Directors during the preceding six (6) months, then upon request of the SLA
Purchaser or any Purchaser Designee, (i) the Board of Directors or a Committee
composed solely of two or more “non-employee directors” as defined in Rule 16b-3
of the Exchange Act will pre-approve such acquisition or disposition of equity
securities of the Company or derivatives thereof for the express purpose of
exempting the Silver Lake Group’s or any SL Person’s interests (in each case, to
the extent such persons may be deemed to be a director or “directors by
deputization”) in such transaction from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder to the extent applicable and (ii) if the
transaction involves (A) a merger or consolidation to which the Company is a
party and the Company Common Stock is, in whole or in part, converted into or
exchanged for equity securities of a different issuer, (B) a potential
acquisition or deemed acquisition, or disposition or deemed disposition, by the
Silver Lake Group or any SL Person of equity securities of such other issuer or
derivatives thereof and (C) an Affiliate or other designee of the SLA Purchaser
or its Affiliates will serve on the board of directors (or its equivalent) of
such other issuer, then the Company shall require that such other issuer
pre-approve any such acquisitions of equity securities or derivatives thereof
for the express purpose of exempting the interests of the Silver Lake Group’s
and any SL Person’s (in each case, to the extent such persons may be deemed to
be a director or “directors by deputization” of such other issuer) in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder to the extent applicable.

Section 4.12.D&O Indemnification / Insurance Priority Matters. Each SL Person
(referred to in this Section as, the “Section 4.12 Persons”) shall be eligible
to enter into an indemnification agreement consistent with the form thereof
previously furnished by the Company. The Company acknowledges and agrees that
any Section 4.12 Person who is a partner, member, employee, advisor or
consultant of any member of the Silver Lake Group may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
applicable member of the Silver Lake Group (collectively, the “Silver Lake
Indemnitors”). The Company acknowledges and agrees that the Company shall be the
indemnitor of first resort with respect to any indemnification, advancement of
expenses and/or insurance provided in the Company’s certificate of
incorporation, bylaws and/or indemnification agreement (including Section 5.05
hereof) to any Section 4.12 Person, in his or her capacity as a director or a
board observer of the Company or any of its subsidiaries, as applicable (such
that the Company’s obligations to such indemnitees in their capacities as
directors or board observers, as applicable, are primary and any obligation of
the Silver Lake Indemnitors to advance expenses or to provide indemnification or
insurance for the same expenses or liabilities incurred by such indemnitees are
secondary). Such indemnitees shall, in their capacities as directors or board
observers, as applicable, be entitled to all the rights to indemnification,
advancement of expenses and entitled to insurance to the extent provided under
(i) the certificate of incorporation and/or bylaws of the Company as in effect
from time to time and/or (ii) such other agreement (including Section 5.05
hereof), if any, between the Company and such indemnitees, without regard to any
rights such indemnitees may have against the Silver Lake Indemnitors. No
advancement or payment by the

35

--------------------------------------------------------------------------------

Silver Lake Indemnitors on behalf of such indemnitees with respect to any claim
for which such indemnitees have sought indemnification, advancement of expenses
or insurance from the Company in their capacities as directors shall affect the
foregoing and the Silver Lake Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such indemnitees against the Company.

Section 4.13.Intentionally Omitted.
Section 4.14.Transfers of SL Securities that are Global Securities. The
Purchaser agrees that (i) except in the case of a foreclosure under a Permitted
Loan pursuant to which the lender or the collateral agent thereunder is
obligated to exchange the foreclosed interest in SL Securities that are Global
Securities for a Global Security other than an SL Security, Purchaser and its
Affiliates will only transfer their interests in SL Securities that are Global
Securities to a Third Party if such Person receives such transferred interest in
a Global Security other than an SL Security and (ii) Purchaser and its
Affiliates may only transfer an interest in SL Securities that are Global
Securities to an Affiliate of Purchaser, if such Affiliate continues to hold
such transferred interest in Global Securities that are SL Securities and not
any other Global Security.
Section 4.15.Par Value. While the Purchaser owns any Notes, the Company will
not, without the consent of the Purchaser, increase the par value per share of
the Class A Common Stock to above $0.01 per share.
Section 4.16.Participation Rights.
(a)During the period beginning on September 14, 2020 and ending on September 14,
2021, whenever the Company or any of its Subsidiaries proposes to issue,
directly or indirectly, any Additional Securities that are not Excluded
Securities (such proposed issuance, an “Additional Investment”), the Company
will consult with the SLA Purchaser reasonably in advance of undertaking such
issuance and, if and only if the SLA Purchaser notifies the Company within five
(5) Business Days following such consultation of its preliminary interest in
receiving an offer to participate in such issuance (which indication shall not
be binding upon the SLA Purchaser), the Company will provide written notice of
such proposed issuance to the SLA Purchaser (an “Offer Notice”) at least ten
(10) Business Days prior to the proposed date of the purchase agreement,
investment agreement or other agreement (the “Additional Investment Agreement”).
Each Offer Notice shall include the applicable purchase price per security for
such Additional Investment, the aggregate amount of the proposed Additional
Investment and the other material terms and conditions of such Additional
Investment, including the proposed closing date. The Offer Notice shall
constitute the Company’s offer to the SLA Purchaser to issue a portion of such
additional securities (the “Offered Additional Investment”) equal to the product
of (i) the number of shares of Company Common Stock to be issued in the
Additional Investment (calculated on an as-converted basis, if applicable),
multiplied by (ii) the Participation Percentage, substantially on the terms and
conditions specified in the Offer Notice, which offer shall be irrevocable for
five (5) Business Days following the date the Offer Notice is received by the
SLA Purchaser (the “Participation Notice Period”). The SLA Purchaser may elect
to purchase up to all of the Offered Additional Investment on the terms
proposed. If the SLA Purchaser elects to purchase all or a portion of such
Offered Additional Investment

36

--------------------------------------------------------------------------------

specified in the Offer Notice, the SLA Purchaser shall (i) deliver to the
Company during the Participation Notice Period a written notice stating the
aggregate amount of the proposed Offered Additional Investment (the
“Participation Notice”) and (ii) enter into an Additional Investment Agreement
simultaneously with the other purchasers of the Additional Securities on the
terms and at the price set forth in the Offer Notice. If the SLA Purchaser does
not deliver a Participation Notice during the Participation Notice Period (or
if, prior to the expiration of the Participation Notice Period, the SLA
Purchaser delivers to the Company a written notice declining to participate in
the Additional Investment specified in the Offer Notice), the SLA Purchaser
shall be deemed to have waived its right to participate in such Additional
Investment under this Section 4.16 and the Company shall thereafter be free to
issue during the sixty (60) Business Day period following the expiration of the
Participation Notice Period (or the receipt by the Company of a written notice
from the SLA Purchaser declining to participate in such Additional Investment)
such proposed Additional Investment to one or more Third Parties on terms and
conditions no more favorable to any such Third Party than those set forth in the
Offer Notice, unless otherwise agreed by the SLA Purchaser and the Company. Any
obligation of the Company and the SLA Purchaser to participate in any Additional
Investment shall in all cases be conditioned on applicable antitrust clearance
or approval under antitrust or other applicable law, and the closing date for
such Additional Investment shall not occur until the later of (x) at least two
(2) Business Days after the SLA Purchaser’s receipt of such clearance or
approval or the SLA Purchaser’s waiver of such conditions and (y) at least
eleven (11) Business Days after the Company and the SLA Purchaser enter into the
Additional Investment Agreement in respect of such Additional Investment, in
each case of the foregoing clauses (x) and (y) unless otherwise agreed by the
SLA Purchaser and the Company. The SLA Purchaser may from time to time assign
(in whole or in part) and designate one or more of its Affiliates and/or the
Sargas Purchaser and its Affiliates through which the participation right in
this Section 4.16(a) may be exercised; provided, that, with respect to any
Offered Additional Investment, any such co-investors and/or their respective
Affiliates may only be assigned, and may only exercise, such participation right
with respect to a portion of the applicable Offered Additional Investment that
is no greater than such co-investor’s and its Affiliates’ pro rata share
(measured as the aggregate principal amount of Notes (or shares of Class A
Common Stock issued upon conversion of the Notes) held by such co-investor and
its Affiliates relative to the aggregate principal amount of Notes (or shares of
Class A Common Stock issued upon conversion of the Notes) then-outstanding, in
each case, as of the time of determination). The issuance of “Additional
Securities” means the issuance of any equity security, or instrument convertible
into or exchangeable for any equity security, of the Company or any of its
Subsidiaries, or the granting of any option, warrant, commitment or right by the
Company or any of its Subsidiaries with respect to any of the foregoing. The
issuance of “Excluded Securities” means any issuance of (i) Additional
Securities as initial and/or deferred consideration to the selling Persons in an
acquisition or business combination transaction by the Company or its
Subsidiaries (including, for the avoidance of doubt, whether structured as a
merger, consolidation, asset or stock purchase, or other similar transaction),
(ii) Additional Securities to a third party financial institution in connection
with a bona fide borrowing by the Company or its Subsidiaries, (iii) Additional
Securities to the Company’s directors, employees, advisors or consultants
(including as a result of the exercise of any option to subscribe for, purchase
or otherwise acquire shares of Company Common Stock or upon the vesting or
delivery of any award of restricted stock units (including performance-based
restricted stock units) that corresponds to Company Common

37

--------------------------------------------------------------------------------

Stock and/or an option to subscribe for, purchase or otherwise acquire shares of
Company Common Stock), (iv) Additional Securities by a wholly-owned Subsidiary
of the Company to the Company or another wholly-owned Subsidiary of the Company,
(v) Additional Securities to existing stockholders of the Company in connection
with any stock split, stock combination, stock dividend, distribution or
recapitalization, (vi) Additional Securities in connection with a bona fide
strategic partnership or commercial arrangement with a non-affiliate of the
Company or any of its Subsidiaries, other than (x) with a private equity firm or
similar financial institution or (y) an issuance whose primary purpose is the
provision of financing, and (vii) Additional Securities pursuant to an
Underwritten Offering; provided, that, notwithstanding anything herein to the
contrary, (1) the Company shall consult with the SLA Purchaser, in the case of
an Underwritten Offering that is not a Marketed Underwritten Offering, at least
three (3) Business Days prior, or, in the case of a Marketed Underwritten
Offering, as soon as practicable but in any event at least five (5) Business
Days prior, to the anticipated commencement of the applicable Underwritten
Offering and (2) in the event that the SLA Purchaser notifies the Company of its
intent to participate in such Underwritten Offering, such Additional Securities
shall not be deemed to be Excluded Securities and the Company shall either (x)
offer the SLA Purchaser the ability to purchase up to its Participation
Percentage of the Additional Securities in a concurrent private placement
transaction on the same terms and at the same price to the public as in the
Underwritten Offering or (y) if the SLA Purchaser agrees in writing, direct the
underwriters of the Underwritten Offering to permit the SLA Purchaser to
participate in the Underwritten Offering for up to its Participation Percentage
of the Additional Securities on the same terms and at the same price to the
public as in the Underwritten Offering. If the SLA Purchaser elects to purchase
the Additional Securities pursuant to this Section 4.16, the SLA Purchaser, at
the SLA Purchaser’s expense, shall make any filings required in connection with
such participation under antitrust or other applicable law promptly following
the delivery to the Company of the corresponding Participation Notice and shall
use reasonable efforts to obtain applicable antitrust clearance and/or approval
under antitrust or other applicable laws.
(b)Following the time, if applicable, that the Company becomes the ROFR
Purchaser under the ROFR Agreement (capitalized terms used in this
Section 4.16(b) that are not defined shall have the meanings ascribed thereto in
the ROFR Agreement (for the avoidance of doubt, the term “Subject Securities” as
used in this Section 4.16(b) shall have the meaning ascribed thereto in the ROFR
Agreement)):
(i)If the Company is informed by any Specified Holder that pursuant to the ROFR
Agreement such Specified Holder is considering or proposing to deliver a
Transfer Notice with respect to a Transfer of any Subject Securities (a
“Preliminary Notice”), the Company shall notify the SLA Purchaser of such
Preliminary Notice by no later than the following Business Day. Within four (4)
Business Days of receipt of the Preliminary Notice, the SLA Purchaser shall
inform the Company of whether it has a preliminary interest in receiving an
offer to purchase from the Company a number of shares of Class A Common Stock
equal in number to the Subject Securities to be included in such Transfer (which
indication shall not be binding upon the SLA Purchaser).
(ii)If the Company receives a Transfer Notice from a Specified Holder pursuant
to the ROFR Agreement, and the SLA Purchaser has indicated its

38

--------------------------------------------------------------------------------

preliminary interest to receive an offer to purchase the Offered Securities
pursuant to clause b(i) above, the Company will so notify the SLA Purchaser and
provide the Purchaser with a copy of such Transfer Notice, within one (1)
Business Day of receipt of such Transfer Notice. The SLA Purchaser shall have
the right, but not the obligation, to purchase a number of shares of Class A
Common Stock equal in number to the Subject Securities covered by the Transfer
Notice (the “Offered Securities”), in cash in U.S. dollars at the same price and
on the same material terms and conditions as specified in the Transfer Notice,
but subject to the Company’s purchase of such Subject Securities pursuant to the
ROFR Agreement and the receipt of any applicable governmental approvals and
consents. To exercise such right under this Section 4.16(b), the SLA Purchaser
must deliver an election notice to the Company within fifteen (15) Business Days
after receipt by the SLA Purchaser of the copy of the Transfer Notice. If the
Purchaser does not provide the Company an election notice electing to purchase
the Offered Securities within such time period, then the SLA Purchaser shall be
deemed to have forfeited its rights under this Section 4.16(b). If the SLA
Purchaser delivers an election notice, it shall constitute a binding commitment
of the SLA Purchaser to purchase the Offered Securities from the Company, which
shall be conditional upon the consummation of the purchase of the related
Subject Securities from the Specified Holder by the Company pursuant to and in
accordance with the ROFR Agreement, and in the event that such purchase of the
related Subject Securities from the Specified Holder by the Company or its
permitted assignees is not consummated within the applicable time periods
contemplated and required by Sections 2.1 or 2.2, as applicable, of the ROFR
Agreement, or upon the date that is three (3) months from the delivery of the
Preliminary Notice in accordance herewith, whichever is earlier, then the SLA
Purchaser shall automatically be released from such obligation and commitment
and have no liability in respect therefor.
(iii)If the SLA Purchaser delivers its election notice to the Company to
purchase the Offered Securities, and if the Company purchases the related
Subject Securities pursuant to the ROFR Agreement, then the Company will sell,
and the Purchaser will purchase, the Offered Securities pursuant to a purchase
agreement containing customary terms and conditions and consummate such
transaction within three (3) Business Days after all required governmental
approvals or clearances are obtained, but in no event earlier than fifteen (15)
Business Days following the Company’s purchase of the related Subject Securities
pursuant to the ROFR Agreement.
Section 4.17.Intentionally Omitted.
Section 4.18.Standstill.
(a)The SLA Purchaser agrees that, during the Standstill Period, it shall not,
and shall cause each of its Affiliates not to, directly or indirectly, in any
manner, alone or in concert with others take any of the following actions
without the prior consent of the Company (acting through a resolution of the
Company’s disinterested directors):

39

--------------------------------------------------------------------------------

(i)make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve any proposals submitted to a
vote of the stockholders of the Company that have not been authorized and
approved, or recommended for approval, by the Board of Directors, or become a
“participant” in any contested “solicitation” (as such terms are defined or used
under the Exchange Act) for the election of directors with respect to the
Company, other than a “solicitation” or acting as a “participant” in support of
all of the nominees of the Board of the Directors at any stockholder meeting, or
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);
(ii)form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not its Affiliates with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly permitted by
this Agreement;
(iii)acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in the
SLA Purchaser (together with its Affiliates), having Beneficial Ownership of
more than 27.5% in the aggregate of the shares of the Company Common Stock
outstanding at such time (assuming all the Notes are converted), excluding (A)
any issuance by the Company of shares of Company Common Stock or options,
warrants or other rights to acquire Company Common Stock (or the exercise
thereof) to any SL Director as compensation for their membership on the Board of
Directors and (B) any purchases of shares of Company Common Stock by the SLA
Purchaser or its Affiliates pursuant to the ROFR Agreement; provided, that
nothing herein will require any Notes or shares of Company Common Stock to be
sold to the extent the SLA Purchaser and its Affiliates, collectively, exceeds
the ownership limit under this paragraph as the result of a share repurchase or
any other Company actions that reduces the number of outstanding shares of
Company Common Stock. For purposes of this Section 4.18(a)(iii), no securities
Beneficially Owned by a portfolio company of the SLA Purchaser or its Affiliates
will be deemed to be Beneficially Owned by SLA Purchaser or any of its
Affiliates only so long as (x) such portfolio company is not an Affiliate of the
SLA Purchaser for purposes

40

--------------------------------------------------------------------------------

of this Agreement, (y) neither the SLA Purchaser nor any of its Affiliates has
encouraged, instructed, directed, supported, assisted or advised, or coordinated
with, such portfolio company with respect to the acquisition, voting or
disposition of securities of the Company by the portfolio company and (z)
neither the SLA Purchaser or any of its Affiliates is a member of a group (as
such term is defined in Section 13(d)(3) of the Exchange Act) with that
portfolio company with respect to any securities of the Company;
(iv)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme of arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by the SLA Purchaser or
any of its Affiliates of any securities of the Company into any Third Party
Tender/Exchange Offer (and any related conversion of Notes to the extent
required to effect such tender) or the vote by the SLA Purchaser or any of its
Affiliates of any voting securities of the Company with respect to any
Extraordinary Transaction in accordance with the recommendation of the Board of
Directors;
(v)(A) call or seek to call any meeting of stockholders of the Company,
including by written consent, (B) seek representation on the Board of Directors,
except as expressly set forth herein, (C) seek the removal of any member of the
Board of Directors (other than a SLA Purchaser Designee in accordance with
Section 4.07), (D) solicit consents from stockholders or otherwise act or seek
to act by written consent with respect to the Company, (E) conduct a referendum
of stockholders of the Company or (F) make a request for any stockholder list or
other Company books and records, whether pursuant to Section 220 of the DGCL or
otherwise;
(vi)take any action in support of or make any proposal or request that
constitutes (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of Directors (other than with
respect to a SLA Purchaser Designee in accordance with Section 4.07), or (B) any
other material change in the Company’s management, business or corporate
structure (except pursuant to any action or transaction permitted by
Section 4.18(a)(iv));
(vii)(A) seeking to have the Company waive or make amendments or modifications
to the Company’s certificate of incorporation or bylaws, or other actions that
may impede or facilitate the acquisition of control of the Company by any member
of the Silver Lake Group, (B) causing a class of securities of the

41

--------------------------------------------------------------------------------

Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange, or (C) causing a class of equity securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act;
(viii)make or issue, or cause to be made or issued, any public disclosure,
announcement or statement regarding any intent, purpose, plan or proposal with
respect to the Board of Directors, the Company, its management, policies or
affairs, any of its securities or assets or this Agreement that is inconsistent
with the provisions of this Agreement;
(ix)take any action that would reasonably be expected to result in the Company
having to make a public announcement regarding any of the matters referred to in
clauses (i) through (viii) of this Section 4.18;
(x)publicly announce an intention to do, or enter into any discussions,
negotiations, agreements or understandings with any Third Party with respect to,
any of the foregoing, or advise, assist, knowingly encourage or seek to persuade
any Third Party to take any action or make any statement with respect to any of
the foregoing; or
(xi)seek to amend, waive or terminate any provision of this Section 4.18.
(b)The foregoing provisions of Section 4.18(a) shall not be deemed to prohibit
(i) any action that may be taken by any Purchaser Designee acting solely as a
director of the Company consistent with his fiduciary duties as a director of
the Company if such action does not include or result in any public announcement
or disclosure by such Purchaser Designee, the SLA Purchaser or any of its
Affiliates, (ii) the SLA Purchaser or any of its Affiliates or their respective
managing directors or counsel from communicating on a confidential basis with
the Company’s directors, officers or advisors (including for the purpose of
requesting an amendment, waiver or termination of any provision of this
Section 4.18) or (iii) the SLA Purchaser or any of its Affiliates from (A)
making a confidential proposal to the Company or the Board of Directors for a
negotiated transaction with the Company involving a Change in Control, (B) with
the approval of the disinterested directors of the Company, pursuing and
entering into any such transaction with the Company and (C) taking any actions
in furtherance of the foregoing.
(c)Notwithstanding the foregoing provisions of Section 4.18(a) or anything in
this Agreement to the contrary, the SLA Purchaser and its Affiliates shall not
be restricted from (i) acquiring securities with the prior written consent of
the Company, (ii) participating in rights offerings conducted by the Company,
(iii) receiving stock dividends or similar distributions made by the Company,
(iv) tendering shares of Company Common Stock in a third party tender/exchange
offer (or effecting any Permitted Loan or Permitted Transaction), (v) disposing
of shares of Company Common Stock by operation of a statutory amalgamation,
statutory arrangement or other statutory procedure involving the Company, (vi)
any adjustment in the Conversion Price of the Notes or other securities acquired
not in contravention of this

42

--------------------------------------------------------------------------------

Section 4.18, (vii) any conversion of the Notes or other securities acquired not
in contravention of this Section 4.18 or (viii) acquiring any shares of Company
Common Stock or other Additional Securities pursuant to or in connection with
Section 4.16 and/or the ROFR Agreement.
Section 4.19.Indenture Amendments and Supplements; Cooperation. For so long as
the Silver Lake Group collectively Beneficially Owns any Notes, the Company
shall not make any amendment or supplement to, or consent to a waiver of any
provision of, the Indenture or the Notes of a type to which the first or second
sentence of Section 9.02 of the Indenture applies, without the written consent
of the holders of a majority in aggregate principal amount of the outstanding
Notes (including, for the avoidance of doubt, Notes Beneficially Owned by the
Silver Lake Group). The Company shall keep the Purchaser reasonably informed
with respect to the Transactions.
Section 4.20.Anti-Takeover Provisions. The Company shall, and shall cause each
of its Subsidiaries to, (a) take all action necessary within their control
(other than waiving any of the Company’s rights) so that no “fair price,”
“moratorium,” “control share acquisition” or other form of antitakeover statute
or regulation is applicable to the Silver Lake Group Beneficially Owning the
Notes and the Class A Common Stock to be issued upon conversion of the Notes and
transferring the Notes and the Class A Common Stock to be issued upon conversion
of the Notes consistent with the terms of this Article IV or acquiring any
shares of Company Common or Additional Securities Stock pursuant to or in
connection with this Agreement and/or the ROFR Agreement, (b) not adopt or
repeal, as the case may be, any anti-takeover provision in the certificate of
incorporation, bylaws or other similar organizational documents of the Company’s
Subsidiaries that is applicable to any of the foregoing, and (c) not adopt or
repeal, as the case may be, any shareholder rights plan, “poison pill” or
similar measure that is applicable to any of the foregoing, unless such rights
plan or measures exempts the Beneficial Ownership of the Notes, such shares of
Class A Common Stock by the Silver Lake Group and any shares of Company Common
Stock and/or Additional Securities acquired pursuant to or in connection with
this Agreement and/or the ROFR Agreement.
Section 4.21.Tax Treatment. The Company and the Purchaser agree to (i) treat the
Notes as indebtedness of the Company for U.S. federal and state income tax
purposes and (ii) not treat the Notes as “contingent payment debt instruments”
under U.S. Treasury Regulation Section 1.1275-4, and, in each case, neither
party shall take any inconsistent tax position in a tax return or tax filing
unless otherwise required by a tax authority in connection with a good faith
resolution of a tax audit or other administrative proceeding.
Section 4.22.Indemnification.
(a)The Purchaser, its Affiliates and their respective officers, directors,
members, shareholders, employees, managers, partners, accountants, attorneys,
advisors and agents, including any SL Person or Purchaser Designee (each an
“Indemnitee”) shall be indemnified and held harmless by the Company for any and
all Losses to which such Indemnitees may become subject as a result of, arising
in connection with, or relating to any actual or threatened claim, suit, action,
arbitration, cause of action, complaint, allegation, criminal prosecution,
investigation, demand letter, or proceeding, whether at law or at equity and

43

--------------------------------------------------------------------------------

whether public or private, before or by any Governmental Entity, any arbitrator
or other tribunal (each, an “Action”) by any Person (including, without
limitation, any stockholder of the Company and regardless of whether such Action
is against an Indemnitee) arising out of or relating to the Transactions and the
Original Notes transactions, including any Action (i) that alleges a breach of
any duty, right or other obligation by the Company, any of its Subsidiaries
and/or any officers or directors of any of the foregoing in such capacity and/or
(ii) involving a claim or cause of action with respect to which the Indemnitees
would not have any liability unless there were a breach of any duty, right or
other obligation by the Company, any of its Subsidiaries and/or any officers or
directors of any of the foregoing in such capacity, in each case with respect to
any of the Transactions; provided, that the Company will not be liable to
indemnify any Indemnitee for any such Losses to the extent that such Losses (w)
have resulted from an Action by the Company against the Purchaser in connection
with the Purchaser’s breach of this Agreement or an Indemnitee’s breach of the
New Confidentiality Agreement, (x) are as a result of an Action brought against
an Indemnitee by any Person who is a limited partner of, or other investor in,
such Indemnitee in such Person’s capacity as a limited partner of, or other
investor in, such Indemnitee or (y) as a result of any Action brought against
the Purchaser or its Affiliates by any Person providing a Permitted Loan, a
Permitted Transaction or other financing or hedging arrangement to the Purchaser
or its Affiliates in connection with the Purchaser’s or its Affiliates’
investment in the Notes. The parties agree, for the avoidance of doubt, that
this Section 4.22 shall not apply to any matter for which indemnification is
otherwise provided in Section 5.05.
(b)Each Indemnitee shall give the Company prompt written notice (an
“Indemnification Notice”) of any third party Action it has actual knowledge of
that might give rise to Losses, which notice shall set forth a description of
those elements of such Action of which such Indemnitee has knowledge; provided,
that any delay or failure to give such Indemnification Notice shall not affect
the indemnification obligations of the Company hereunder except to the extent
the Company is materially prejudiced by such delay or failure.
(c)The Company shall have the right, exercisable by written notice to the
applicable Indemnitee(s) within thirty (30) days of receipt of the applicable
Indemnification Notice, to select counsel to defend and control the defense of
any third party claim set forth in such Indemnification Notice; provided, that
the Company shall not be entitled to so select counsel or control the defense of
any claim if (i) such claim seeks primarily non-monetary or injunctive relief
against the Indemnitee or alleges any violation of criminal law, (ii) the
Company does not, subsequent to its assumption of such defense in accordance
with this clause (c), conduct the defense of such claim actively and diligently,
(iii) such claim includes as the named parties both the Company and the
applicable Indemnitee(s) and such Indemnitees reasonably determine upon the
advice of counsel that representation of all such Indemnitees by the same
counsel would be prohibited by applicable codes of professional conduct, or (iv)
in the event that, based on the reasonable advice of counsel for the applicable
Indemnitee(s), there are one or more material defenses available to the
applicable Indemnitee(s) that are not available to the Company. If the Company
does not assume the defense of any third party claim in accordance with this
clause (c), the applicable Indemnitee(s) may continue to defend such claim at
the sole cost of the Company and the Company may still participate in, but not
control, the defense of such third party claim at the Company’s sole cost and
expense. In no event shall the Company, in connection with any Action or
separate but substantially similar Actions arising out of the same

44

--------------------------------------------------------------------------------

general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees chosen by the Silver
Lake Group, except to the extent that local counsel, in addition to regular
counsel, is required in order to effectively defend such Action or Actions, as
the case may be.
(d)No Indemnitee shall consent to a settlement of, or the entry of any judgment
arising from, any claim for which such Indemnitee is indemnified pursuant to
this Section 4.22, without the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed). Except with
the prior written consent of the applicable Indemnitee(s), the Company, in the
defense of any such claim, shall not consent to the entry of any judgment or
enter into any settlement that (i) provides for injunctive or other nonmonetary
relief affecting any Indemnitee, (ii) does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each such Indemnitee(s) of
an unconditional release of such Indemnitee(s) from all liability with respect
to such Action or (iii) includes any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnitee. In any such
third party claim where the Company has assumed control of the defense thereof
pursuant to clause (c), the Company shall keep the applicable Indemnitee(s)
informed as to the status of such claim at all stages thereof (including all
settlement negotiations and offers), promptly submit to such Indemnitee(s)
copies of all pleadings, responsive pleadings, motions and other similar legal
documents and paper received or filed in connection therewith, permit such
Indemnitee(s) and their respective counsels to confer with the Company and its
counsel with respect to the conduct of the defense thereof, and permit such
Indemnitee(s) and their respective counsel(s) a reasonable opportunity to review
all legal papers to be submitted prior to their submission.
Section 4.23.Certain Amendments. The Company shall not amend, restate, modify,
waive or supplement Article III and/or Section 6.4 of the Wanda Repurchase
Agreement without the prior written consent of the Purchaser (not to be
unreasonably withheld, conditioned or delayed). The Company shall not amend,
restate, modify, waive or supplement the Wanda Registration Rights Agreement
(including the Wanda Piggyback Amendment) or the Management Stockholders
Agreement (including the Management Piggyback Waiver), in each case, in a manner
adverse to the holders of Registrable Securities in respect of such holders’
rights under Article V.
Section 4.24.Intentionally Omitted.
Article V 

REGISTRATION RIGHTS
Section 5.01.Registration Statement.
(a)The Company will use reasonable efforts to prepare and file and use
reasonable efforts to cause to be declared effective or otherwise become
effective pursuant to the Securities Act no later than the date that is three
(3) months following the Closing Date (such date, the “Target Registration
Date”), a Registration Statement (the “Initial Registration Statement”) in order
to provide for resales of Registrable Securities to be made on a delayed or

45

--------------------------------------------------------------------------------

continuous basis pursuant to Rule 415 under the Securities Act, which
Registration Statement will (except to the extent the SEC objects in written
comments upon the SEC’s review of such Registration Statement) include the Plan
of Distribution. In addition, the Company will from time to time after the
Initial Registration Statement has been declared effective use reasonable
efforts to file such additional Registration Statements to cover resales of any
Registrable Securities requested to be registered by the Silver Lake Group that
are not registered for resale pursuant to a pre-existing Registration Statement
and will use its reasonable efforts to cause such Registration Statement to be
declared effective or otherwise to become effective under the Securities Act
and, subject to Section 5.02, will use its reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act at all
times until the Registration Termination Date. Any Registration Statement filed
pursuant to this Article V shall be on Form S-3 (or a successor form) if the
Company is eligible to use such form and shall be an automatically effective
Registration Statement if the Company is a WKSI (in which case, the Registration
Statement may request registration of an unspecified amount of Registrable
Securities to be sold by unspecified holders).
(b)Subject to the provisions of Section 5.02 and further subject to the
availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder in
accordance with the plan of distribution disclosed in the prospectus included in
the Registration Statement and (ii) there otherwise cease to be any Registrable
Securities.
(c)Notwithstanding anything herein to the contrary, during such period of time
from and after the Target Registration Date that the Company ceases to be
eligible to file or use a Registration Statement on Form S-3 (or any successor
form thereto), upon the written request of any holder or holders of Registrable
Securities, the Company shall use its reasonable efforts to file a Registration
Statement on Form S-1 (or any successor form) under the Securities Act covering
the Registrable Securities of the requesting party and use reasonable efforts to
cause such Registration Statement to be declared effective pursuant to the
Securities Act as soon as reasonably practicable after filing thereof and file
and cause to become effective such amendments thereto as are necessary in order
to keep such Registration Statement continuously available. Each such written
request must specify the amount and intended manner of disposition of such
Registrable Securities; provided, that the minimum amount of such Registrable
Securities shall be $75,000,000 or the remaining Registrable Securities held by
such holder of Registrable Securities. When the Company regains the ability to
file a Registration Statement on Form S-3 covering the Registrable Securities it
shall as promptly as practicably do so in accordance with Section 5.01(a).
Section 5.02.Registration Limitations and Obligations.
(a)Subject to Section 5.01, the Company will use reasonable efforts to prepare
such supplements or amendments (including a post-effective amendment), if
required by applicable law, to each applicable Registration Statement and file
any other required document

46

--------------------------------------------------------------------------------

so that such Registration Statement will be Available at all times during the
period for which such Registration Statement is, or is required pursuant to this
Agreement to be, effective; provided, that no such supplement, amendment or
filing will be required during a Blackout Period. In order to facilitate the
Company’s determination of whether to initiate a Blackout Period, the Purchaser
shall give the Company notice of a proposed sale of Registrable Securities
pursuant to the Registration Statement at least two (2) Business Days (or, if
two (2) Business Days is not practicable, one (1) Business Day) prior to the
proposed date of sale (which notice shall not bind the Purchaser to make any
sale).
(b)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities, to require such holders of Registrable
Securities to suspend the use of the prospectus for sales of Registrable
Securities under the Registration Statement during any Blackout Period;
provided, for purposes of this Section 5.02, the Company shall only be obligated
to provide written notice to any holder or Beneficial Owner of Registrable
Securities of any such Blackout Period, or the certificate described in the
following sentence, if such holder or Beneficial Owner has specified in writing
(including electronic mail) to the Company for purposes of receiving such notice
such holder’s or Beneficial Owner’s address (including electronic mail), contact
and fax number information. No sales may be made under the applicable
Registration Statement during any Blackout Period. In the event of a Blackout
Period, the Company shall (x) deliver to the holders of Registrable Securities a
certificate signed by the chief executive officer, chief financial officer or
general counsel of the Company confirming that the conditions described in the
definition of Blackout Period are met (but which certificate need not specify
the nature of the event causing such conditions to have been met), which
certificate shall contain an approximation of the anticipated delay, and (y)
notify each holder of Registrable Securities promptly upon each of the
commencement and the termination of each Blackout Period, which notice of
termination shall be delivered to each holder of Registrable Securities no later
than the close of business of the last day of the Blackout Period. In connection
with the expiration of any Blackout Period and without any further request from
a holder of Registrable Securities, the Company to the extent necessary and as
required by applicable law shall as promptly as reasonably practicable prepare
supplements or amendments, including a post-effective amendment, to the
Registration Statement or the prospectus, or any document incorporated therein
by reference, or file any other required document so that the Registration
Statement will be Available. A Blackout Period shall be deemed to have expired
when the Company has notified the holders of Registrable Securities that the
Blackout Period is over and the Registration Statement is Available.
Notwithstanding anything in this Agreement to the contrary, the absence of an
Available Registration Statement at any time from and after the Target
Registration Date shall be considered a Blackout Period and subject to the
limitations therein.
(c)Any holder or holders of Registrable Securities that propose to be an
Initiating Holder (as defined below) for a firm commitment Underwritten Offering
of Class A Common Stock that is to be consummated prior to the Piggyback
Termination Date shall deliver a notice to each Piggyback Holder (a “Piggyback
Notice”), which Piggyback Notice shall request that each such Piggyback Holder
notify such proposed Initiating Holder (x) whether such Piggyback Holder wishes
to participate in such Underwritten Offering and (y) if so, how many Piggyback
Shares such Piggyback Holder proposes to sell in such Underwritten Offering. The

47

--------------------------------------------------------------------------------

Initiating Holder shall seek to include the requested amount of Piggyback Shares
with respect to which the Initiating Holder has received from a Piggyback Holder
written requests for inclusion therein within (i) in the case of an Underwritten
Offering that is not a Marketed Underwritten Offering, one (1) Business Day
after the date of the Piggyback Notice and (ii) in the case of a Marketed
Underwritten Offering, three (3) Business Days after the date of the Piggyback
Notice. At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder or holders of Registrable Securities
(collectively, an “Initiating Holder”) delivers a notice to the Company (a
“Take-Down Notice”) stating that it or they intend to sell at least $75,000,000
of Registrable Securities in the aggregate held by such holder or holders
(provided, that if a Purchaser and its Affiliates do not own at least
$75,000,000 of Registrable Securities, they shall be permitted to deliver a
Take-Down Notice to sell all of the Registrable Securities held by them), in
each case, pursuant to the Registration Statement, then, the Company shall (i)
amend or supplement the Registration Statement as may be necessary and to the
extent required by law so that the Registration Statement remains Available in
order to enable such Registrable Securities to be distributed in an Underwritten
Offering (subject to Section 5.02(b)) and (ii) (x) within one (1) Business Day
of receipt of the Take-Down Notice and confirmation of such receipt by the
treasurer or chief financial officer of the Company and by counsel to the
Company, deliver a written notice (a “Take-Down Participation Notice”) of any
such request to all other holders of Registrable Securities (the “Eligible
Participation Holders”), which Take-Down Participation Notice shall offer each
such holder or holders the opportunity to include in such registration that
number of Registrable Securities to be offered by the Initiating Holder as each
such holder (a “Participating Holder”) may request. The Company shall include in
such registration all such Registrable Securities with respect to which the
Company has received from a holder entitled to receive a Take-Down Participation
Notice pursuant to the preceding sentence written requests for inclusion therein
within (i) in the case of an Underwritten Offering that is not a Marketed
Underwritten Offering, one (1) Business Day after the date the Take-Down
Participation Notice was delivered and confirmed received by the treasurer or
chief financial officer of the Company and by counsel to the Company and (ii) in
the case of a Marketed Underwritten Offering, three (3) Business Days after the
date the Take-Down Participation Notice was delivered; provided, that each
Selling Holder will retain the right to withdraw their Registrable Securities
from such registration in writing to the underwriters prior to the pricing of
the applicable offering. In connection with any Underwritten Offering of
Registrable Securities for which a holder or holders deliver a Take-Down Notice
and satisfy the dollar thresholds set forth in the first sentence of this
Section 5.02(c) and the Take-Down Notice contemplates a Marketed Underwritten
Offering, the Company will use reasonable efforts to cooperate and make its
senior officers available for participation in such marketing efforts (which
marketing efforts will not, for the avoidance of doubt, include a “road show”
requiring such officers to travel outside of the city in which they are
primarily located). A Majority in Interest of Initiating Holders shall have the
right hereunder to, in their sole discretion: (i) select the underwriter(s) for
each Underwritten Offering, (ii) determine the pricing of the Registrable
Securities offered pursuant to any such Registration Statement, including the
underwriting discount and fees payable by the Selling Holders to the
underwriters in such Underwritten Offering, as well as any other financial
terms, (iii) determine the timing of any such registration and sale and (iv)
determine the total number of Registrable Securities that can be included in
such Underwritten Offering in consultation with the managing underwriters
(collectively, the “Offering Terms”); provided, that the Initiating Holder shall
consult with each other Participating Holder (other than

48

--------------------------------------------------------------------------------

any Participating Holder that is not a member of the Silver Lake Group) in
respect of the Offering Terms. Each Selling Holder shall be solely responsible
for all such discounts and fees payable to such underwriters in such
Underwritten Offering for the Registrable Securities sold by such Selling
Holder. Without the consent of a Majority in Interest of Initiating Holders, no
Underwritten Offering pursuant to this Agreement shall include any securities
other than Registrable Securities of the type (i.e., Notes or Company Common
Stock) offered by the Initiating Holder in such Underwritten Offering.
(d)If the managing underwriter or underwriters of any firm commitment
Underwritten Offering advise the Selling Holders in writing that, in their view,
the total amount of Registrable Securities proposed to be sold in such
Underwritten Offering (including, without limitation, Registrable Securities
proposed to be included by any Participating Holder and any Piggyback Shares
proposed to be included by any Piggyback Holder exceeds the largest amount (the
“Orderly Sale Amount”) that can be sold in an orderly manner in such
Underwritten Offering within a price range acceptable to the Majority in
Interest of Selling Holders, then there shall be included in such firm
commitment Underwritten Offering an amount of Registrable Securities and
Piggyback Shares not exceeding the Orderly Sale Amount, and such included amount
of Registrable Securities and Piggyback Shares shall be allocated in the
following order of priority (A) first, the Registrable Securities proposed to be
included by the Selling Holders pro rata among the Selling Holders on the basis
of the number and type of Subject Securities then proposed to be sold by the
respective Selling Holders and (B) second, solely to the extent that shares of
Company Common Stock are proposed to be included by the Piggyback Holders for an
Underwritten Offering that is to be consummated prior to the Piggyback
Termination Date, shares of Class A Common Stock proposed to be included by the
holders of Piggyback Rights pro rata among the holders of Piggyback Rights on
the basis of the number of shares of Class A Common Stock proposed to be sold by
the respective holders of Piggyback Rights. Notwithstanding anything herein to
the contrary, the amount of Piggyback Shares sold in any “block trade” or other
Underwritten Offering that is not a Marketed Underwritten Offering effected
pursuant to this Article V shall not exceed twenty percent (20%) of the number
of shares of Class A Common Stock proposed to be sold by the holders of
Registrable Securities in such offering.
(e)If requested by the managing underwriter of an Underwritten Offering but
solely for which a member of the Silver Lake Group is the Initiating Holder,
unless such Initiating Holder otherwise agrees, no Eligible Participation Holder
or Initiating Holder shall offer for sale (including by short sale), grant any
option for the purchase of, or otherwise transfer (whether by actual disposition
or effective economic disposition due to cash settlement, derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of the Registrable Securities or otherwise), any
Notes or Company Common Stock (or interests therein) or securities convertible
into or exchangeable for Notes or Company Common Stock without the prior written
consent of such managing underwriter for a period designated by such managing
underwriter in writing to the Eligible Participation Holders and the Initiating
Holder, which shall begin the earlier of the date of the underwriting agreement
and the commencement of marketing efforts, and shall not in any event last
longer than sixty (60) days following such effective date. If requested by the
managing underwriter of any such Underwritten Offering, each Eligible
Participation Holder shall execute a separate agreement to the foregoing effect;
provided, that each Eligible Participation Holder shall negotiate its

49

--------------------------------------------------------------------------------

respective lock-up agreement; provided, further, that if any such lock-up
agreement (i) provides for exceptions from any restrictions contained therein,
such exceptions shall automatically apply equally to each Selling Holder or (ii)
is terminated or waived in whole or in part for any Selling Holder, such
termination or waiver shall automatically apply to each other Selling Holder.
Each lock-up agreement shall permit, and this Section 5.02(e) shall be deemed to
permit, transfers pursuant to the terms of Permitted Loans, Permitted
Transactions and other customary lock-up exceptions, including for gifts,
distributions and other transfers not for value (and including in respect of
customary charitable donations substantially contemporaneously with distribution
to the donor, free of further lock-up agreement transfer restrictions by the
donee, by a Selling Holder or its direct or indirect distributees). The
obligations of any person under this Section 5.02(e) are not in limitation of
lock-up or transfer restrictions that may otherwise apply to any Registrable
Securities.
(f)In addition to the registration rights provided in Section 5.02(c), holders
of the Notes shall have analogous rights to sell such securities in a marketed
offering under Rule 144A under the Securities Act through one or more initial
purchasers on a firm-commitment basis, using procedures that are substantially
equivalent to those specified in Section 5.02 and Section 5.03. The Company
agrees to use its reasonable efforts to cooperate to effect any such sales under
such Rule 144A. Nothing in this Section 5.02(f) shall impose any additional or
more burdensome obligations on the Company than would apply under Section 5.02
and Section 5.03, in each case, mutatis mutandis in respect of a registered
Underwritten Offering, or require that the Company take any actions that it
would not be required to take in an Underwritten Offering of such Notes.
(g)Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
must not be for less than $75,000,000 of Registrable Securities held by such
holders (provided, that, if collectively Purchaser and its Affiliates do not own
at least $75,000,000 of Registrable Securities, they shall be permitted to
engage in such distribution with respect to all of the Registrable Securities
held by them).
(h)In connection with a distribution of Registrable Securities in which a holder
or holders of Registrable Securities are selling at least $75,000,000 of
Registrable Securities, the Company shall, to the extent requested by the
managing underwriter(s) of such a distribution, be subject to a restricted
period of the same length of time as such holder agrees with the managing
underwriter(s) (but not to exceed sixty (60) days) during which the Company may
not offer, sell or grant any option to purchase Company Common Stock (in the
case of an offering of Company Common Stock or securities convertible or
exchangeable for Company Common Stock) and any debt securities (in the case of
an offering of debt securities) of the Company, subject to customary carve-outs
that include, but are not limited to, (i) issuances pursuant to the Company’s
employee or director stock plans and issuances of shares upon the exercise of
options or other equity awards under such stock plans and (ii) in connection
with acquisitions, joint ventures and other strategic transactions.

50

--------------------------------------------------------------------------------

(i)The Company agrees not to provide notice to any party under the Management
Stockholders Agreement related to any Registration Statement filed pursuant to
this agreement, and it agrees not to permit any party to the Management
Stockholders Agreement to register or sell shares of Company Common Stock in any
offering effected pursuant to this Article V.
Section 5.03.Registration Procedures.
(a)In connection with the registration of any Registrable Securities under the
Securities Act and in connection with any distribution of registered securities
pursuant thereto as contemplated by this Agreement, or any analogous Rule 144A
offering pursuant to Section 5.02(f), the Company shall as promptly as
reasonably practicable, subject to the other provisions of this Agreement:
(i)subject to the provisions of Section 5.01(a), use reasonable efforts to
prepare and file with the SEC a Registration Statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable efforts to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such Registration Statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice (but excluding
amendments and supplements that do nothing more than name Selling Holders (as
defined below) and provide information with respect thereto), the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letters from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity to participate in the preparation
of such Registration Statement and each prospectus (including any prospectus
supplement) included or deemed included therein and such other opportunities to
conduct a customary and reasonable due diligence investigation (in the context
of a registered underwritten offering) of the Company, including reasonable
access to (including responses to any reasonable inquiries by the lead managing
underwriter(s) and their counsel) the Company’s books and records, officers,
accountants and other advisors; provided, that such persons shall first agree in
writing with the Company that any information that is reasonably designated by
the Company as confidential at the time of delivery shall be kept confidential
by such persons subject to customary exceptions;
(ii)[reserved];

51

--------------------------------------------------------------------------------

(iii)subject to Section 5.02, prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary and to the extent required by applicable law to
keep such Registration Statement effective and Available pursuant to the terms
of this Article V;
(iv)if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;
(v)furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;
(vi)use reasonable efforts to cause such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed, and to apply for any necessary “CUSIPs” or analogous codes to
identify such securities;
(vii)use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;
(viii)as promptly as practicable notify in writing the holders of Registrable
Securities and the underwriters, if any, of the following events: (A) the filing
of the Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to such
Registration Statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state Governmental Entity for amendments
or

52

--------------------------------------------------------------------------------

supplements to such Registration Statement or the prospectus; (C) the issuance
by the SEC of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings by any person for that purpose;
(D) the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose; (E) if at any time the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) related to such registration cease to be true and correct in any
material respect; and (F) upon the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
registration statement, prospectus or documents so that, in the case of such
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;
(ix)use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest reasonable practicable
date, except that the Company shall not for any such purpose be required to (A)
qualify generally to do business as a foreign corporation or as a dealer in
securities in any jurisdiction wherein it would not but for the requirements of
this clause (ix) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;
(x)cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.;
(xi)prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in

53

--------------------------------------------------------------------------------

securities in any jurisdiction wherein it would not but for the requirements of
this clause (xi) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;
(xii)use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and agrees with each holder of Registrable Securities
that, in connection with any Underwritten Offering or other resale pursuant to
the Registration Statement in accordance with the terms hereof, it will use
reasonable efforts to negotiate in good faith and execute all customary
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements (in each case on terms
reasonably acceptable to the Company), including using reasonable efforts to
procure customary legal opinions and auditor “comfort” letters.
(b)The Company may require each Selling Holder and each underwriter, if any, to
(i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this
Section 5.03(b), such holders shall take such action promptly and as soon as
reasonably practicable following the date of such request.
(c)Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B),

54

--------------------------------------------------------------------------------

(C), (D), (E) and (F) of Section 5.03(a)(viii) so that the use of the applicable
prospectus may be resumed at the earliest reasonably practicable moment.
Section 5.04.Expenses. The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V, provided, that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, if any, on the Registrable Securities sold by
such holder, and similar charges.
Section 5.05.Registration Indemnification.
(a)The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such Selling Holder or such other
Indemnified Person (as defined below) and the officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents of each such controlling Person (collectively, the “Indemnified
Persons”), from and against all Losses, as incurred, arising out of, caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus or Free Writing Prospectus, in each case related to such
Registration Statement, or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (without limitation of the preceding
portions of this Section 5.05(a)) will reimburse each such Selling Holder, each
of its Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents and each such Person who controls each such Selling Holder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents of each such controlling Person, for
any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information regarding a
holder of Registrable Securities or underwriter furnished in writing to the
Company by any such person or any selling holder or underwriter expressly for
use therein.
(b)In connection with any Registration Statement in which a Selling Holder is
participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its officers and directors and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) the Company, from and against all Losses, as
incurred, arising out of, caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of material fact contained in the
Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers

55

--------------------------------------------------------------------------------

and each Person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, Loss, damage, liability or action, in each
case solely to the extent, but only to the extent, that such untrue statement or
omission is made in such Registration Statement, prospectus or preliminary
prospectus or Free Writing Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information regarding the Selling
Holder furnished to the Company by such Selling Holder in writing for inclusion
in such Registration Statement, prospectus or preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto.
(c)Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.
(d)In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and acknowledging the obligations of
the indemnifying party with respect to such proceeding, the indemnifying party
will not (so long as it shall continue to have the right to defend, contest,
litigate and settle the matter in question in accordance with this paragraph) be
liable to such indemnified party hereunder for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party or a conflict
of interest otherwise exists or (ii) the indemnifying party shall have failed
within a reasonable period of time to assume such defense and the indemnified
party is or would reasonably be expected to be materially prejudiced by such
delay, in either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)). For the avoidance of doubt, notwithstanding any such
assumption by an indemnifying party, the indemnified party shall have the right
to employ separate counsel in any such matter and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party except as provided in the previous sentence. An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement (x)
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such claim or proceeding, (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party and (z) is settled solely for
cash for which

56

--------------------------------------------------------------------------------

the indemnified party would be entitled to indemnification hereunder. The
failure of an indemnified party to give notice to an indemnifying party of any
action brought against such indemnified party shall not relieve the indemnifying
party of its obligations or liabilities pursuant to this Agreement, except to
the extent such failure adversely prejudices the indemnifying party.
(e)The indemnification provided for under this Agreement shall survive the sale
or other transfer of the Registrable Securities and the termination of this
Agreement.
(f)If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to indemnify or contribute, in the aggregate, any
amount in excess of its net proceeds from the sale of the Registrable Securities
subject to any actions or proceedings over the amount of any damages, indemnity
or contribution that such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not found guilty of such fraudulent misrepresentation.
(g)The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.
Section 5.06.Facilitation of Sales Pursuant to Rule 144. For as long as the
Purchaser or its Affiliates, or any financial institution pursuant to a
Permitted Transaction or any Lender under any Permitted Loan Beneficially Owns
Notes or any Class A Common Stock issued or issuable upon conversion thereof, to
the extent it shall be required to do so under the Exchange Act, the Company
shall use reasonable efforts to timely file the reports required to be filed by
it under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144) and submit all required Interactive Data Files (as defined in Rule 11
of Regulation S-T of the SEC), and shall use reasonable efforts

57

--------------------------------------------------------------------------------

to take such further necessary action as any holder of Subject Securities may
reasonably request in connection with the removal of any restrictive legend on
the Subject Securities being sold, all to the extent required from time to time
to enable such holder to sell the Subject Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.

Article VI 

MISCELLANEOUS
Section 6.01.Survival of Representations and Warranties. Except for the
warranties and representations contained in clauses (a)(i), (b), (c), (d), (e),
(f)(i), (l) and (o) of Section 3.01 and the representations and warranties
contained in Section 3.02, which shall survive the Closing until expiration of
the applicable statute of limitations, the warranties and representations made
herein shall survive for one (1) year following the Closing Date and shall then
expire; provided, that nothing herein shall relieve any party of liability for
any inaccuracy or breach of such representation or warranty to the extent that
any good faith allegation of such inaccuracy or breach is made in writing prior
to such expiration.
Section 6.02.Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or sent via email (with non-automated receipt
confirmed) as follows:
(a)If to the Purchaser, to:

c/o Silver Lake
2775 Sand Hill Road, Suite 100
Menlo Park, CA 94025
Attention: Karen King
Email: Karen.King@SilverLake.com

and:

c/o Silver Lake
55 Hudson Yards
550 West 34th Street
40th Floor
New York, NY 10001
Attention: Andrew J. Schader
Email: Andy.Schader@SilverLake.com

With a copy (which shall not constitute actual or constructive notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:Joshua Korff, P.C.
Michael Kim, P.C.


58

--------------------------------------------------------------------------------

Email: Joshua.Korff@kirkland.com
Michael.Kim@kirkland.com

(b)If to the Company, to:

AMC Entertainment Holdings, Inc.
One AMC Way
Leawood, KS 66211
Attention: General Counsel
Email: kconnor@amctheatres.com

With a copy (which shall not constitute actual or constructive notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Ray C. Schrock, P.C.
Corey Chivers
Email:Ray.Schrock@weil.com
Corey.Chivers@weil.com

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by email (with written confirmation of receipt, by
other than automatic means, whether electronic or otherwise) or (c) one (1)
Business Day following the day sent by overnight courier.

Section 6.03.Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement (including all Exhibits and Annexes hereto), together with the
agreements contemplated herein, including the New Confidentiality Agreement, set
forth the entire agreement between the parties hereto with respect to the
Transactions, and is not intended to and shall not confer upon any person other
than the parties hereto, their successors and permitted assigns any rights or
remedies hereunder, provided, that (i) Section 4.07(h) shall be for the benefit
of and fully enforceable by each of the Covered Persons, (ii) Section 4.12 shall
be for the benefit of and fully enforceable by each of the Section 4.12 Persons
and the Silver Lake Indemnitors, (iii) Section 4.22 shall be for the benefit of
and fully enforceable by each of the Indemnitees, (iv) Section 5.05 shall be for
the benefit of and fully enforceable by each of the Indemnified Persons and (v)
Section 6.12 shall be for the benefit of and fully enforceable by each of the
Specified Persons. Any provision of this Agreement may be amended or modified in
whole or in part at any time by an agreement in writing between the parties
hereto (but solely in the case of any amendment or modification to
Sections 4.07, 4.09 and 4.18 (and the related definitions) agreed by the
Company, only if authorized by a resolution of the disinterested directors
thereof) executed in the same manner as this Agreement. No failure on the part
of any party to exercise, and no delay in exercising, any right shall operate as
a waiver thereof nor shall any single or partial exercise by any party of any
right preclude any other or future exercise thereof or the exercise of any other
right.

59

--------------------------------------------------------------------------------

Section 6.04.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.
Section 6.05.Public Announcements. No press release or public announcement
related to this Agreement or the Transactions shall be issued or made by the
Purchaser or its Affiliates without the prior written approval of the Company,
unless required by law (based on the advice of counsel) in which case the
Company shall have the right to review and reasonably comment on such press
release, announcement or communication prior to issuance, distribution or
publication. Notwithstanding the foregoing (but subject to the terms of the New
Confidentiality Agreement), the Purchaser and its Affiliates shall not be
restricted from communicating with their respective investors and potential
investors in connection with marketing, informational or reporting activities;
provided, that the recipient of such information is subject to a customary
obligation to keep such information confidential. The Company may issue or make
one or more press releases or public announcements (in which case the Purchaser
shall have the right to review and reasonably comment on such press release,
announcement or communication prior to issuance, distribution or publication)
and may file this Agreement with the SEC and may provide information about the
subject matter of this Agreement in connection with equity or debt issuances,
share repurchases, or marketing, informational or reporting activities.
Section 6.06.Expenses. The Company will reimburse the Purchaser for reasonable
and documented out-of-pocket third-party expenses, including for one legal
counsel, incurred in connection with the Transactions on the Closing Date and
subject to the occurrence of, the initial purchase of the Notes on the Closing
Date.
Section 6.07.Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor the
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or the Purchaser in contravention hereof shall be
null and void; provided, that (i) substantially contemporaneously with or at the
Closing the Purchaser may assign all of its rights and obligations under this
Agreement or any portion thereof to one or more Affiliates who execute and
deliver a Joinder substantially in the form attached hereto as Exhibit B-1, and
such Affiliate shall have all the rights and obligations of a Purchaser or any
portion thereof (as set forth in such Joinder); provided, that no such
assignment will relieve the Purchaser of its obligations hereunder, (ii) any
Affiliate of the Purchaser who after the Closing Date executes and delivers a
Joinder substantially in the form attached hereto as Exhibit B-2 and is a
permitted transferee of any Notes or shares of Company Common Stock shall have
all the rights and obligations of a Purchaser or any portion thereof (as set
forth in such Joinder); provided, that no such assignment will relieve the
Purchaser of its obligations hereunder, (iii) if the Company consolidates or
merges with or into any Person and the Company Common Stock is, in whole or in
part, converted into or exchanged for securities of a different issuer, then as
a

60

--------------------------------------------------------------------------------

condition to such transaction the Company will cause such issuer to assume all
of the Company’s rights and obligations under this Agreement in a written
instrument delivered to the Purchaser, and (iv) the rights and obligations of a
holder of Registrable Securities under Article V may be transferred and assigned
but only together with Subject Securities (a) in connection with a transfer of
(1) Notes in an aggregate principal amount of at least $75,000,000 or (2) Class
A Common Stock or other Subject Securities issued or issuable upon conversion of
at least $75,000,000 in aggregate principal amount of Notes; provided, that such
transferee executes and delivers a Joinder substantially in the form attached
hereto as Exhibit B-3 or (b) (x) to an Affiliate of the transferor that executes
and delivers an applicable Joinder or (y) to a lender in connection with a
Permitted Loan. For the avoidance of doubt, no Third Party to whom any of the
Notes or shares of Company Common Stock are transferred shall have any rights or
obligations under this Agreement except (and then only to the extent of) any
rights and obligations under Article V to the extent transferable in accordance
with this Section 6.07. Notwithstanding anything to the contrary set forth
herein, the Purchaser may without the consent of any other party grant powers of
attorney, operative only upon an event of default of the Company in respect of
its obligation under Article II to issue the Notes upon surrender and
cancellation of the Company’s 2.95% Convertible Notes due 2024 in accordance
with the terms of this Agreement, to any lenders, administrative agent or
collateral agent under any Permitted Loan or to any financial institution in
connection with a Permitted Transaction, in each case to act on behalf of the
Purchaser to enforce such obligation.

For the avoidance of doubt, no Third Party to whom any of the Notes are
transferred shall have any rights or obligations under this Agreement except to
the extent transferable in accordance with this Agreement.

Section 6.08.Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In addition, each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, solely if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.08(a), (ii)
any claim that it or its property is exempt or immune from the jurisdiction of
any such court or from any legal process

61

--------------------------------------------------------------------------------

commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by the applicable law, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. Each of the parties hereby agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 6.02 shall be effective service of process for any suit or
proceeding in connection with this Agreement or the transactions contemplated
hereby.
(b)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.08.
Section 6.09.Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.
Section 6.10.Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.
Section 6.11.Headings. The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Section 6.12.Non-Recourse.

62

--------------------------------------------------------------------------------

(a)Notwithstanding anything to the contrary in this Agreement, the Purchaser’s
liability for any liability, loss, damage or recovery of any kind (including
special, exemplary, consequential, indirect or punitive damages or damages
arising from loss of profits, business opportunities or goodwill, diminution in
value or any other losses or damages, whether at law, in equity, in contract, in
tort or otherwise) arising under or in connection with any breach of this
Agreement or any other Transaction Agreement (whether willfully, intentionally,
unintentionally or otherwise) or in respect of any oral representations made or
alleged to have been made in connection herewith shall be no greater than an
amount equal to $600,000,000 and the Purchaser shall have no further liability
or obligation relating to or arising out of this Agreement, any other
Transaction Agreement or the Transactions in excess of such amount. For the
avoidance of doubt, the foregoing shall not limit the Company’s rights under
Section 6.10.
(b)This Agreement may only be enforced against, and any Action, claim or cause
of action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby may only be brought against the entities that
are expressly named as parties hereto and their respective successors and
assigns (including any Person that executes and delivers a Joinder). Except as
set forth in the immediately preceding sentence, no past, present or future
director, officer, employee, incorporator, member, partners (general or
limited), stockholder, controlling person, Affiliate, agent, attorney, advisor
or representative of any party hereto, or any past, present or future director,
officer, employee, incorporator, member, partners (general or limited),
stockholder, controlling person, Affiliate, agent, attorney, advisor or
representative of the foregoing (collectively, the “Specified Persons”) shall
have any liability for any obligations or liabilities of any party hereto under
this Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby.

[Remainder of page intentionally left blank.]



63

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

AMC ENTERTAINMENT HOLDINGS, INC.

By:    /s/ Sean Goodman                                         

Name: Sean GoodmanTitle: Executive Vice President & Chief ‌Financial Officer



[Signature Page to Amended and Restated Investment Agreement]

--------------------------------------------------------------------------------

SLA CM AVATAR HOLDINGS, L.P.

By: SLA CM GP, L.L.C., its general partner

By:    /s/ Egon Durban                                            

Name: Egon Durban
Title: Managing Director



[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

SARGAS INVESTMENT PTE. LTD.

BY: SLA AVATAR HOLDINGS HOLDCO, L.P., in its capacity as Attorney-in-Fact

By: SLA Avatar Holdings Holdco GP, L.L.C., its general partner

By: Silver Lake Alpine Associates, L.P., its managing member

By: SLAA (GP), L.L.C., its general partner

By: Silver Lake Group, L.L.C., its managing member

By:    /s/ Lee Wittlinger                                           

Name: Lee Wittlinger
Title: Managing Director



[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED INDENTURE





A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF JOINDER1

The undersigned is executing and delivering this Joinder, dated as of [●], 2020
(this “Joinder”), pursuant to that certain Investment Agreement, dated as of
July 31, 2020 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, SLA CM Avatar Holdings,
L.P., a Delaware limited partnership and Sargas Investment Pte. Ltd, a Singapore
private company limited by shares (collectively, the “Initial Purchaser”), and
any other Persons who become a party thereto in accordance with the terms
thereof. Capitalized terms used but not defined in this Joinder shall have the
respective meanings ascribed to such terms in the Investment Agreement.

By executing and delivering this Joinder, the undersigned hereby accepts and
assumes an assignment and transfer of (a) the Initial Purchaser’s right to
acquire $[●] aggregate principal amount of the Notes at the Closing pursuant to
Sections 2.01 and 2.02 and (b) the Initial Purchaser’s rights and obligations
pursuant to Article V (Registration Rights) of the Investment Agreement with
respect to such Notes. For the avoidance of doubt, the Initial Purchaser (i)
confirms that the undersigned is an Affiliate of the Initial Purchaser, (ii)
acknowledges that, notwithstanding the assignment of the right to acquire the
Notes and the rights and obligations under Article V of the Investment Agreement
described herein, all other rights and obligations with respect to the
Investment Agreement shall remain rights and obligations of the Initial
Purchaser and (iii) acknowledges that the Initial Purchaser shall be liable for
any breaches of such other obligations under the Investment Agreement that
result from actions taken by the undersigned without the consent of the Company.

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

[Remainder of page intentionally left blank.]





1

To be used for an Affiliate of the Purchaser that will receive an assignment of
the right to purchase Notes at the Closing and registration rights, but no other
rights or obligations, for financing reasons.



--------------------------------------------------------------------------------

[____________]

By:‌Name:Title:

Notices:

[Address]
[Email Address]





--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF JOINDER2

The undersigned is executing and delivering this Joinder, dated as of [●], 2020
(this “Joinder”), pursuant to that certain Investment Agreement, dated as of
July 31, 2020 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, SLA CM Avatar Holdings,
L.P., a Delaware limited partnership and Sargas Investment Pte. Ltd, a Singapore
private company limited by shares (collectively, the “Initial Purchaser”), and
any other Persons who become a party thereto in accordance with the terms
thereof. Capitalized terms used but not defined in this Joinder shall have the
respective meanings ascribed to such terms in the Investment Agreement.

By executing and delivering this Joinder, the undersigned hereby adopts and
approves the Investment Agreement and agrees, effective commencing on the date
hereof, to become a party to, and to be bound by and comply with the provisions
of, the Investment Agreement and the New Confidentiality Agreement applicable to
the Purchaser in the same manner as if the undersigned were an original
Purchaser signatory to the Investment Agreement and the New Confidentiality
Agreement.

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

[Remainder of page intentionally left blank.]





2

To be used for an Affiliate of the Purchaser that is a transferee of Notes or
Company Common Stock after the Closing.



--------------------------------------------------------------------------------

[____________]

By:‌Name:Title:

Notices:

[Address]
[Email Address]





--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF JOINDER3

The undersigned is executing and delivering this Joinder, dated as of [●], 2020
(this “Joinder”), pursuant to that certain Investment Agreement, dated as of
July 31, 2020 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, SLA CM Avatar Holdings,
L.P., a Delaware limited partnership and Sargas Investment Pte. Ltd, a Singapore
private company limited by shares (collectively, the “Initial Purchaser”), and
any other Persons who become a party thereto in accordance with the terms
thereof. Capitalized terms used but not defined in this Joinder shall have the
respective meanings ascribed to such terms in the Investment Agreement.

By executing and delivering this Joinder, the undersigned hereby accepts and
assumes an assignment and transfer of the Initial Purchaser’s rights and
obligations pursuant to Article V (Registration Rights) of the Investment
Agreement. For the avoidance of doubt, the Initial Purchaser (i) shall retain
such rights and obligations pursuant to Article V (Registration Rights) of the
Investment Agreement with respect to the Subject Securities that it may hold
from time to time and (ii) shall not be liable for any breaches of such
obligations under Article V (Registration Rights) of the Investment Agreement by
the undersigned.

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

[Remainder of page intentionally left blank.]





3

To be used for an assignment of registration rights only



--------------------------------------------------------------------------------

[____________]

By:‌Name:Title:

Notices:

[Address]
[Email Address]





--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED ISSUER AGREEMENT



July 31, 2020

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713



Re:

Loan Agreement entered into by SLA CM Avatar Holdings, L.P.

Ladies and Gentlemen:



Reference is made to (x) that certain letter agreement, dated as of October 31,
2019 (the “Original Issuer Agreement”), delivered by AMC Entertainment Holdings,
Inc. (the “Issuer”) in favor of JPMorgan Chase Bank, National Association
(including any agent acting therefor, the “Lender”) (such letter agreement, the
“Original Issuer Agreement”) and (y) the Margin Loan and Security Agreement
dated as of October 31, 2019 (the “MLSA”) between SLA CM Avatar Holdings, L.P.,
a Delaware limited partnership (the “Borrower”), the other borrowers thereunder
(collectively with the Borrower, the “Borrowers”) and the Lender (as amended and
supplemented from time to time, and together with any security agreement
executed in connection therewith, the “Margin Loan Agreement”). Whereas the
Original Issuer Agreement was entered into with respect to those certain 2.95%
Convertible Senior Notes due 2024 (the “Original Notes”) of the Issuer, owned by
the Borrower and pledged under the MLSA, and whereas the Issuer has agreed to
issue, and the Borrower has agreed to accept, in exchange for the Original
Notes, 2.95% Convertible Senior Secured Notes due 2026 (the “Convertible Notes”)
pursuant to that certain Amended and Restated Indenture, dated July 31, 2020
(the “Indenture”) between the Issuer, the guarantors party thereto and U.S. Bank
National Association, as trustee (the “Trustee”) and as collateral agent.
Therefore, in consideration of the premises and other consideration, the receipt
and sufficiency of which are hereby acknowledged, the Issuer hereby agrees with
the Lender to amend and restate the Original Issuer Agreement in its entirety as
follows:



This letter agreement is being entered into at the request of SLA CM Avatar
Holdings, L.P., a Delaware limited partnership (the “Borrower”), in connection
with the Margin Loan and Security Agreement dated as of October 31, 2019 (the
“MLSA”) between the Borrower, the other borrowers thereunder (collectively with
the Borrower, the “Borrowers”) and JPMorgan Chase Bank, National Association, as
lender (including any agent acting therefor, the “Lender”) (as amended and
supplemented from time to time, and together with any security agreement
executed in connection therewith, the “Margin Loan Agreement”, and the exercise
of remedies by the Lender following an event of default under the Margin Loan
Agreement, including in such

‌

--------------------------------------------------------------------------------

exercise of remedies, foreclosure, assignments, transfers or other dispositions
of the Pledged Convertible Notes or Pledged Common Stock (each as defined below)
made in connection with a Market Value Cure Failure (as defined in the Margin
Loan Agreement) or as otherwise contemplated by the Margin Loan Agreement,
collectively, the “Exercise of Remedies” and, together with the Margin Loan
Agreement, the “Transactions”). For purposes of this letter agreement, “Closing
Date” shall mean October 31, 2019.



Pursuant to the Margin Loan Agreement, the Lender acquired a first priority
security interest in, inter alia, (x) the Original Notes and any proceeds
thereof, including the Convertible Notes (upon delivery of such Convertible
Notes to the Collateral Agent (as defined in the Margin Loan Agreement) in the
manner contemplated under the Margin Loan Agreement, the “Pledged Convertible
Notes”) and/or (y) certain shares of Class A common stock (the “Common Stock”)
of the Issuer that have been or may be received upon conversion or exchange
(including any sale of Convertible Notes to the Issuer for a combination of cash
and Common Stock) of the Convertible Notes from time to time (the “Pledged
Common Stock”) to secure the Borrowers’ obligations under the Margin Loan
Agreement. The Securities Intermediary under the Margin Loan Agreement has
established on its books, one or more accounts (which may be the Lender or an
affiliate thereof) (the “Custodian”) in each case subject to the security
interest granted under the Margin Loan Agreement (each, a “Collateral Account”,
and collectively, the “Collateral Accounts”). As used herein, “Business Day”
means any day on which commercial banks are open in New York City, and “DTC”
means the Depository Trust Company.


In connection with the Transactions:

1.The Issuer confirms that based solely on the information provided to the
Issuer prior to its execution of this letter agreement, it has no objection to
the Transactions and none of the Transactions is subject to any insider trading
or other policy or rule of the Issuer.

2.Based solely on the information provided to the Issuer prior to its execution
of this letter agreement, the Issuer confirms that the loan extended pursuant to
the Margin Loan Agreement and secured by, inter alia, the Convertible Notes is a
Permitted Loan as defined in the Investment Agreement (as defined in the
Indenture, the “Investment Agreement”), and further agrees and acknowledges that
the Borrower shall have the right to pledge or sell the Pledged Convertible
Notes or Pledged Common Stock to the extent permitted in connection with
Permitted Loans as described in the Investment Agreement.

3.The Issuer acknowledges that the Borrower can assign by way of security to the
Lender its rights under Article V of the Investment Agreement under the Margin
Loan Agreement, as permitted by Section 6.07(iv)(b)(y) of the Investment
Agreement, and confirms that it has no objection to the assignment of such
rights under Article V of the Investment Agreement pursuant to Section 3.04 of
the Margin Loan Agreement or any transfers of Pledged Convertible Notes or
Pledged Common Stock under such Article V related thereto, or any assignment of
such rights under Article V made in connection with any Market Value Cure
Failure or Exercise of Remedies.

4.Except as required by applicable law and stock exchange rules, as determined
in good faith

‌

‌

--------------------------------------------------------------------------------

by the Issuer, the Issuer will not take any actions intended to hinder or delay
any Exercise of Remedies by the Lender pursuant to the Margin Loan Agreement.
Without limiting the generality of paragraphs 5 through 15 below, the Issuer
agrees, upon Lender’s request after the occurrence of a Market Value Cure
Failure under the Margin Loan Agreement or in connection with any Exercise of
Remedies, to cooperate in good faith (and in accordance with, and subject to,
the terms of the Indenture and in accordance with applicable law) with the
Lender, the Trustee and/or the transfer agent relating to the Common Stock in
any transfer of Pledged Convertible Notes or Pledged Common Stock made pursuant
to any exercise by the Lender of its remedies under the Margin Loan Agreement or
otherwise, including with respect to the removal of any restrictive legends.

5.In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control to cause the transfer and settlement of
Pledged Convertible Notes (in accordance with, and subject to, the terms of the
Indenture) within two Business Days of notice by the Lender. Upon consummation
of such transfer and settlement to the purchaser(s) designated by the Lender,
such Pledged Convertible Notes shall be in book-entry DTC form.

6.In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control to cause the transfer and settlement of any
shares of Common Stock received upon conversion or exchange of the Pledged
Convertible Notes within two Business Days of notice by the Lender. Upon
consummation of such transfer and settlement to the purchaser(s) designated by
the Lender, such shares of Common Stock (including any Pledged Common Stock)
shall be in book-entry DTC form, without any restricted legends and bearing an
unrestricted CUSIP.

7.As of the date hereof, the Pledged Convertible Notes will be held in global
form and represented as book-entry interests on the books of The Depository
Trust Company without restrictive legends and bearing an unrestricted CUSIP with
such book-entry interests credited to the Collateral Accounts.

8.The Issuer agrees that the Pledged Convertible Notes may be sold without
restriction under Rule 144 by any person that is not an “affiliate” (as defined
in Rule 144 under the Securities Act) of the Issuer.

9.The Lender covenants and agrees with the Issuer that, to the extent the
Pledged Convertible Notes consist of SL Securities, then in connection with any
Exercise of Remedies by the Lender pursuant to the Margin Loan Agreement whereby
the Lender forecloses on, sells, or transfers the Pledged Convertible Notes to
itself, any affiliate or a third party, it shall, in connection with any such
foreclosure, sale or transfer, request the exchange of such SL Securities in
accordance with the Indenture for beneficial interests in another Global
Security that is not a SL Security such that the transferee thereto does not own
or hold any beneficial interest in any SL Security. Without limiting the
generality of the foregoing, the Lender agrees and acknowledges that neither it
nor any transferee that is not a member of Silver Lake Group (as defined in the
Investment Agreement) shall be allowed to hold a beneficial interest in a Global
Security that is a SL Security, own a Physical Security that is a SL Security or
exercise any conversion rights in respect thereof.

‌

‌

--------------------------------------------------------------------------------

10.Any assignee of Lender’s rights and obligations under the Margin Loan
Agreement shall enter into a joinder to this Issuer Agreement in form and
substance reasonably satisfactory to the Issuer, or shall deliver to the Issuer
a counterpart, executed by the assignee, of a substantially identical agreement
and the Issuer shall promptly accept such assignment.

11.The pledge by the Borrower of the Pledged Convertible Notes and the Pledged
Common Stock pursuant to the Margin Loan Agreement, and any Exercise of Remedies
by the Lender, are not restricted in any manner by the formation documents of
the Issuer or any other agreement to which the Issuer is a party, other than the
Investment Agreement and the Indenture.

12.To the knowledge of the Issuer, neither the Pledged Convertible Notes nor the
Pledged Common Stock is subject to any pledge, interest, mortgage, lien,
encumbrance or right of setoff other than any such as may be created and may
exist in favor of the Lender as a result of the Transactions.

13.The Issuer shall make all payments or deliveries on the Pledged Convertible
Notes and the Pledged Common Stock with a record date on and after the Closing
Date to the Collateral Accounts (as irrevocably directed by the Collateral
Agent) or otherwise in accordance with the Margin Loan Agreement.

14.Subject to customary enforceability exceptions, the Convertible Notes are
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms. The Common Stock, when issued upon conversion or
exchange of the Convertible Notes, will be validly issued, fully paid and
nonassessable and free of pre-emptive or similar rights.





[SIGNATURE PAGE FOLLOWS]



‌

‌

--------------------------------------------------------------------------------

Accepted and agreed,

AMC Entertainment Holdings, Inc., as Issuer





By:________________________________

Name:
Title:





JPMorgan Chase Bank, National Association, as Lender





By:________________________________

Name:
Title:



‌



--------------------------------------------------------------------------------

EXHIBIT 1



Form of Opinion of Counsel



AMC Entertainment Holdings, Inc.

[_______]



Ladies and Gentlemen:

We are acting as counsel for [_______] (“Secured Party”) in connection with the
sale by it of [_____] [2.95% Convertible Senior Secured Notes due 2026 / shares
of Class A common stock] (the “Securities”) of AMC Entertainment Holdings, Inc.,
a Delaware corporation (“Issuer”), that were [received upon conversion or
exchange of 2.95% Convertible Senior Secured Notes due 2026] pledged to it by
SLA CM Avatar Holdings, L.P. (“Borrower”) to secure Borrower’s obligations
pursuant to the Margin Loan and Security Agreement dated as of October 31, 2019
among, inter alia, Borrower and Secured Party.

We have examined a representation letter from Secured Party dated as of [____]
(the “Seller’s Letter”) with respect to the sale of the Securities. In rendering
the opinion expressed herein, we have relied exclusively on the Seller’s Letter,
a copy of which is attached hereto as Schedule I, as to matters of fact, and we
have without independent inquiry or investigation assumed that (i) all documents
submitted to us as originals are authentic and complete, (ii) all documents
submitted to us as copies conform to authentic, complete originals, (iii) all
signatures on all documents that we reviewed are genuine, (iv) all natural
persons executing documents had and have the legal capacity to do so and (v) all
statements in the Seller’s Letter were and are accurate.

Based on the foregoing, we are of the opinion that the Securities may be sold by
Secured Party without registration under the Securities Act of 1933, as amended,
it being understood that no opinion is expressed as to any subsequent offer or
resale of any Securities.

This opinion is limited to the federal securities law of the United States of
America.

This opinion is rendered solely to you in connection with the proposed sale of
the Securities by Secured Party. This opinion may not be relied upon by you for
any other purpose or relied upon by any other person or furnished to any other
person without our prior written consent.



Very truly yours,



‌

--------------------------------------------------------------------------------

Schedule I to Exhibit 1

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Re:

Sale of [_____] [2.95% Convertible Senior Secured Notes due 2026/ Shares of
Class A Common Stock] of AMC Entertainment Holdings, Inc. (“Issuer”) to
Qualified Institutional Buyers in a Private Placement

Ladies and Gentlemen:

We hereby refer to the Margin Loan and Security Agreement dated as of October
31, 2019 (the “Margin Loan Agreement”) between [______] (“we,” “our” or “us”)
and SLA CM Avatar Holdings, L.P. (“Borrower”) pursuant to which Borrower has
pledged to us, inter alia, 2.95% Convertible Senior Secured Notes due 2026 (the
“Pledged Convertible Notes”) of Issuer to secure Borrower’s obligations to us
under the Margin Loan Agreement.

In connection with our proposed sale, as pledgee under the Margin Loan
Agreement, of [____] [Pledged Convertible Notes / shares of Class A common stock
of Issuer received upon conversion or exchange of Pledged Convertible Notes]
(the “Securities”) in a private placement exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), we represent and
warrant to you:

(a)The Securities are being sold only to “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) or to purchasers that we and any
person acting on our behalf reasonably believe are qualified institutional
buyers. We have notified the purchaser of the restrictions on further transfer
of the Securities, and the purchaser is aware that the Securities are being sold
by us pursuant to an exemption from registration under the Securities Act for
private placements of securities.

(b)Issuer is subject to Section 13(a) and/or Section 15(d) of the Securities
Exchange Act of 1934, as amended.

(c)Neither we nor any person acting on our behalf has offered or sold the
Securities by any form of general solicitation or general advertising.



Very truly yours,

[___________]



By:

Name:

Title:



‌

--------------------------------------------------------------------------------

EXHIBIT 2



Form of Opinion of Counsel



AMC Entertainment Holdings, Inc.

[_______]



Ladies and Gentlemen:

We are acting as counsel for [_______] (“Secured Party”) in connection with the
sale by it of [_____] [2.95% Convertible Senior Secured Notes due 2026/ shares
of Class A common stock] (the “Securities”) of AMC Entertainment Holdings, Inc.,
a Delaware corporation (“Issuer”), that were [received upon conversion or
exchange of 2.95% Convertible Senior Secured Notes due 2026] pledged to it by
SLA CM Avatar Holdings, L.P. (“Borrower”) to secure Borrower’s obligations
pursuant to the Margin Loan and Security Agreement dated as of October 31, 2019
among, inter alia, Borrower and Secured Party.

We have examined a representation letter from Secured Party dated as of [____]
(the “Seller’s Letter”) with respect to the sale of the Securities. In rendering
the opinion expressed herein, we have relied exclusively on the Seller’s Letter,
a copy of which is attached hereto as Schedule I, as to matters of fact, and we
have without independent inquiry or investigation assumed that (i) all documents
submitted to us as originals are authentic and complete, (ii) all documents
submitted to us as copies conform to authentic, complete originals, (iii) all
signatures on all documents that we reviewed are genuine, (iv) all natural
persons executing documents had and have the legal capacity to do so and (v) all
statements in the Seller’s Letter were and are accurate.

Based on the foregoing, we are of the opinion that the Securities may be sold by
Secured Party as described in the Seller’s Letter without registration under the
Securities Act of 1933, as amended, in reliance of Rule 144 promulgated
thereunder and that any restrictive legends concerning transfers of the
Securities may be removed.

This opinion is limited to the federal securities law of the United States of
America.

This opinion is rendered solely to you in connection with the proposed sale of
the Securities by Secured Party. This opinion may not be relied upon by you for
any other purpose or relied upon by any other person or furnished to any other
person without our prior written consent.



Very truly yours,



‌

--------------------------------------------------------------------------------

Schedule I to Exhibit 2

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Re:

Sale of [_____] [2.95% Convertible Senior Secured Notes due 2026/ Shares of
Class A Common Stock] of AMC Entertainment Holdings, Inc.  (“Issuer”)

Ladies and Gentlemen:

We hereby refer to the Margin Loan and Security Agreement dated as of October
31, 2019 (the “Margin Loan Agreement”) between [______] (“we,” “our” or “us”)
and SLA CM Avatar Holdings, L.P.  (“Borrower”) pursuant to which Borrower has
pledged to us, inter alia, 2.95% Convertible Senior Secured Notes due 2026 (the
“Pledged Convertible Notes”) of Issuer to secure Borrower’s obligations to us
under the Margin Loan Agreement.

In connection with our proposed sale, as pledgee under the Margin Loan
Agreement, of [____] [Pledged Convertible Notes / shares of Class A common stock
of Issuer received upon conversion or exchange of Pledged Convertible Notes]
pursuant to Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”), we represent and warrant to you:

(a)We are not an “affiliate” of Issuer within the meaning of Rule 144 under the
Securities Act and have not been such an affiliate within the preceding three
months.

(b)Issuer is, and has been for a period of at least 90 days immediately before
the proposed sale, subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended.

(c)A period of at least six months has elapsed for purposes of Rule 144(d) under
the Securities Act since the date the Pledged Convertible Notes were pledged to
us.

(d)Issuer has satisfied the conditions set forth in Rule 144(c)(1) under the
Securities Act at the time of the proposed sale.

(e)If the shares of Class A common stock to be sold were issued upon exchange of
the Pledged Convertible Notes, no consideration other than Pledged Convertible
Notes was delivered by the Borrower in such exchange.



Very truly yours,

[_______]

By:

Name:

Title:





--------------------------------------------------------------------------------

EXHIBIT D

INTENTIONALLY OMITTED



D-1



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED



E-1



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the shares of Class A common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the Securities covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
Securities. We will not receive any proceeds from the sale of Securities.

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

●purchases by underwriters, dealers and agents who may receive compensation in
the form of underwriting discounts, concessions or commissions from the selling
securityholders and/or the purchasers of the Securities for whom they may act as
agent;

●one or more block transactions, including transactions in which the broker or
dealer so engaged will attempt to sell the Securities as agent but may position
and resell a portion of the block as principal to facilitate the transaction, or
in crosses, in which the same broker acts as an agent on both sides of the
trade;

●ordinary brokerage transactions or transactions in which a broker solicits
purchases;

●purchases by a broker-dealer or market maker, as principal, and resale by the
broker-dealer for its account;

●the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities,
and, in the case of any collateral call or default on such loan or obligation,
pledges or sales of Securities by such pledgees or secured parties;

●short sales or transactions to cover short sales relating to the Securities;

●one or more exchanges or over the counter market transactions;

Annex A-1



--------------------------------------------------------------------------------

●through distribution by a selling securityholder or its successor in interest
to its members, general or limited partners or shareholders (or their respective
members, general or limited partners or shareholders);

●privately negotiated transactions;

●the writing of options, whether the options are listed on an options exchange
or otherwise;

●distributions to creditors and equity holders of the selling securityholders;
and

●any combination of the foregoing, or any other available means allowable under
applicable law.



A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”) provided it meets the criteria and
conforms to the requirements of Rule 144 and all applicable laws and
regulations.

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. In connection
with those sale, forward sale or derivative transactions, the third parties may
sell securities covered by this prospectus, including in short sale transactions
and by issuing securities that are not covered by this prospectus but are
exchangeable for or represent beneficial interests in the common stock. The
third parties also may use shares of common stock received under those sale,
forward sale or derivative arrangements or shares of common stock pledged by the
selling securityholder or borrowed from the selling securityholders or others to
settle such third-party sales or to close out any related open borrowings of
common stock. The third parties may deliver this prospectus in connection with
any such transactions. Any third party in such sale transactions will be an
underwriter and will be identified in a supplement or a post-effective amendment
to the registration statement of which this prospectus is a part, as may be
required.

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge Securities, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.

Annex A-2



--------------------------------------------------------------------------------

To the extent necessary, the specific terms of the offering of Securities,
including the specific Securities to be sold, the names of the selling
securityholders, the respective purchase prices and public offering prices, the
names of any underwriter, broker-dealer or agent, if any, and any applicable
compensation in the form of discounts, concessions or commissions paid to
underwriters or agents or paid or allowed to dealers will be set forth in a
supplement to this prospectus or a post-effective amendment to this registration
statement of which this prospectus forms a part. The selling securityholders
may, or may authorize underwriters, dealers and agents to, solicit offers from
specified institutions to purchase Securities from the selling securityholders.
These sales may be made under “delayed delivery contracts” or other purchase
contracts that provide for payment and delivery on a specified future date. If
necessary, any such contracts will be described and be subject to the conditions
set forth in a supplement to this prospectus or a post-effective amendment to
this registration statement of which this prospectus forms a part.

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation to
a particular broker-dealer might be in excess of customary commissions and will
be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act.
Accordingly, any profits realized by the selling securityholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Selling securityholders who are
“underwriters” under the Securities Act must deliver this prospectus in the
manner required by the Securities Act. This prospectus delivery requirement may
be satisfied through the facilities of the New York Stock Exchange in accordance
with Rule 153 under the Securities Act or satisfied in accordance with Rule 174
under the Securities Act.

We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.

The selling securityholders will be subject to the applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the

Annex A-3



--------------------------------------------------------------------------------

distribution of the Securities to engage in market-making activities with
respect to the Securities. These restrictions may affect the marketability of
such Securities.

In order to comply with applicable securities laws of some states or countries,
the Securities may only be sold in those jurisdictions through registered or
licensed brokers or dealers and in compliance with applicable laws and
regulations. In addition, in certain states or countries the Securities may not
be sold unless they have been registered or qualified for sale in the applicable
state or country or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the New York Stock Exchange or another securities exchange or automated
quotation system, or in the over-the-counter market or otherwise.

Annex A-4



--------------------------------------------------------------------------------